Sustainable development
The first item is the joint debate on the following reports:
A5-0151/2002 by Mihail Papayannakis, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the communication from the Commission to the Council and European Parliament entitled 'Ten years after Rio: preparing for the World Summit on Sustainable Development in 2002? [COM (2001) 53 - C5-0342/2001 - 2001/2142(COS)];
A5-0142/2002 by Paul Lannoye, on behalf of the Committee on Development and Cooperation, on the Commission communication to the European Parliament, the Council, the Economic and Social Committee and the Committee of the regions entitled 'Towards a global partnership for sustainable development? [COM (2002) 82- C5-0173/2002 - 2002/2074(COS)].
Mr President, the subject of this debate is sustainable development and the political message which Parliament wants to send out - both itself and via the European Union as a whole - to the Johannesburg Summit next August, ten years after Rio.
It would be very tempting to list the issues and problems of sustainable development and the future of sustainable development at length, but there is just such a list in the report and in the resolution proposed by the Committee on the Environment, Public Health and Consumer Policy. So I shall refrain from doing so. I mainly want to explain the logic behind the political message we want to send out.
So let us begin with the bottom line and the bottom line, ladies and gentlemen, 10 years after Rio, is clearly in the red. With the exception of Kyoto, no progress has been made either with the environment per se - in fact there have been setbacks - or with the state of the world in general. Poverty has not been eradicated or reduced; on the contrary it is rising and we know full well that, with so many people living below the poverty line, there is no point in talking about protecting productive resources, renewable sources of energy and so on. The bottom line is in the red but no one accepts any responsibility for it. Perhaps they will do so in Johannesburg; it would be a useful exercise because it might throw some light on what we need to do in the future, because the future is not looking too rosy. The population on this planet is exploding, all the statistics say so. The pressure on resources is increasing as a result of globalisation and other factors, and both environmental and social cohesion problems look set to get worse.
So what should we be doing? What should we be talking about in Johannesburg? I think we all agree that whatever the definition of sustainable development, it must include development, social cohesion and environmental protection. The to-do list is clear on this count, I think we all agree. We talk about changing production and consumption standards, we talk about eradicating poverty, we talk about mainstreaming the environment in all policies, in farming, fisheries, industry, energy, tourism, water and air policies, but we have no objectives, timetables, indicators to tell us if we have reached our targets, mechanisms, capital, and the means to move and control the use of resources. This is where the problems lie.
The report and the resolution contain numerous proposals on reducing poverty, on renewable sources of energy and on countless other points which all require resources, institutions, rules, proper local, national and global management, political management. It is this management that will, I think, be the main problem in the future. Reforming the international system of Bretton Woods institutions and of more recent institutions such as the World Trade Organisation, for example when their rules clash with environmental protection. Reforms so that poor people can farm, agricultural reforms, for example, to give them water, energy, the rudiments needed to move to a modern perception of environmental protection and, of course, government action. As we know, the United States are loath to make any kind of commitment. They are also distancing themselves from those who have. The role of the European Union is the sixty-four thousand dollar question. The European Union will be able to play a part for quite some time to come, but not for ever. And if it is going to play its part, it needs to put its own house in order. It needs to do more to promote environmental protection and social cohesion policies. To table commitments at international organisations in which it has enough clout to achieve some degree of success, to be a reliable partner, internationally and with the third world, so that we can hope for some sort of improvement post Johannesburg and so that, in ten years' time, we do not find ourselves in the same situation we were in 30 years ago.
It was in Rio in 1992 that the international community established the concept of sustainable development. There is no doubt that in the intervening ten years the language used in speeches on the environment and development has changed, and changed for the better. Solemn undertakings have been made and conventions have been signed - if not ratified, at least signed - but we must also note, ten years on, that the situation on the environmental front has not improved, it has deteriorated, and that where poor and developing countries are concerned there has been no improvement there either. The inequalities have continued to increase: today, more than 800 million people are still undernourished and a billion people do not have access to drinking water. This is surely a state of affairs which cannot be tolerated.
Johannesburg, which will take place in a few months, will not only be a time for taking stock; it will also be the moment of truth. It is not enough to have a ceremonial preaching of environmental values, which would be a repeat of what was said in Rio. Neither is it enough to have a chorus of lamentations: we need on the agenda a programme of ambitious political change for the next ten years. That, in any case, is the message which the Committee on Development and Cooperation has asked me to pass on to you.
What we are proposing is that we make the overall priority the fight against poverty and hunger and the fair and sustainable use of natural resources. The message that we are sending to this House, to the Commission and to the Council is focused on five chapters: the first is fighting poverty and promoting social development, and it contains a whole series of specific proposals.
The second is about harnessing globalisation. What does this mean? It means quite clearly that sustainable development must take precedence. Trade legislation, the rules of international trade and rules on investment must therefore be made subject to sustainable development criteria, and not the other way round.
The third is the sustainable management and conservation of natural resources. This will require the development of new technologies and here I am thinking in particular, where energy is concerned, of renewable sources of energy. The proposals that we make in this regard are both credible and ambitious.
The fourth chapter is related to something the Commission said itself in the first document it published last year, that it was necessary to change production and consumption patterns. This is true, but it will require us to make some hard choices. I think, for example, that as far as we are concerned, some European Union policies - and I am thinking in particular of the common agricultural policy, the fisheries policy and the trade policy - will need to be reviewed if we are to avoid their running counter to the objectives of sustainable development. Furthermore, it will give us much greater credibility at international level, especially at the Johannesburg conference, if we put our own house in order before saying what needs to be done at international level.
Our fifth and final point is that we need to ensure that there is good governance at all levels. The concept of good governance is often tainted with paternalism. I believe that if it is applied at all levels of decision-making, and in particular at the level of international institutions, the use of this term will become more credible. I think, for example, that the international economic institutions, such as the International Monetary Fund, the World Bank and the World Trade Organisation, need a serious facelift so as to introduce a minimum of democracy and a minimum of public and political oversight.
That, in essence, is the message which the Committee on Development wishes to see this House and the Commission - I turn here to Commissioner Nielson - take away with them, because in a few weeks' time, there is a key date: the meeting in Bali, the last preparatory meeting before the Johannesburg Summit. So far, we have no cause for optimism because there is still no document on the table and up for discussion which shows real ambition. I therefore hope that our contribution will help the European institutions to play a leading role in this preparatory meeting, if there is still time, and in any case I hope that we will avoid giving the impression of thinking that handing over the responsibility for managing the problems related to sustainable development to partnership initiatives with the private sector is the way to resolve the problem. It may form part of the solution, but it has to be in addition to the commitments made by individual States and by the international institutions and not instead of them. This is what I wanted to say, Mr President.
Mr President, on behalf of the committee, I should like to warmly welcome both reports and thank the rapporteurs for their excellent work. It is clear that the EU should be playing a leadership role in Johannesburg. Our own treaty commitments oblige us to do so, and European citizens expect us to do so. That means that the Council and the Commission must listen to Parliament's views and respond to them, because it is clear that Parliament wishes to see measures that are both ambitious and more targeted. The Development Council and the Seville Summit should therefore insist on a proper revision of the Commission's communication in order to address existing gaps, add timetables for implementation and develop action plans for each measure. We do not need any more monitoring of the problem: we are in danger of going down as the only species that monitors its own extinction instead of taking steps to prevent it. We need bold, imaginative action plans and we need them now.
The Commission rightly identifies what it calls a global governance gap, with global market forces running far ahead of the ability of institutional mechanisms to contain them. And yet the measures which the Commission proposes to close that gap are woefully insufficient. In particular, the Commission's disproportionate emphasis on free trade and investment as engines for development should be balanced with far stronger commitments to binding frameworks for corporate accountability. As a first step we are proposing a directive on mandatory social and environmental performance.
WTO rules must also be reformed to allow governments to make the vital distinctions that need to be made between products on the basis of the way in which they have been produced. How else can we move towards more sustainable production and consumption practices?
It is hard to overstate the importance of urgent action at Johannesburg. It has been estimated that if we continue with our current production and consumption patterns we will soon need an extra three planets in order to provide the necessary resources and absorb the wastes. We do not have three planets; we have just one planet, and it is already showing signs of major degradation. Johannesburg has to deliver results.
Mr President, Commissioner, we cannot allow the Johannesburg Summit to be just an event to mark the ten years since Rio de Janeiro. There is little to celebrate, anyway, since over these ten years the signs of unsustainability have got worse. Rather, the Johannesburg Conference gives us the opportunity to start all over again, making a world-wide commitment to a development model that blends the economic dimension with both the social dimension and the environmental dimension.
In any case, there is a further difficulty associated with the Rio de Janeiro Summit. This time, we shall be even more alone in the leadership of a global agreement. The political agenda that the European Union defines will, therefore, be critical for the success of the conference. I believe that both the Commission communication and the Papayannakis and Lannoye reports contribute to making this a good agenda. There are, however, certain paragraphs and a few amendments that, in our view, take away some of the objectivity and detachment of Parliament's resolution - I mean the Tobin tax and writing off the debt of the developing countries. Even so, the PPE Group will vote for the final resolution.
We hope the following objectives will be achieved at the Johannesburg Summit. First of all, it should mark the coming into force of the Kyoto Protocol. For this to happen, some countries need to speed up their ratification of the Protocol - Russia, Japan, Canada and Australia. Secondly, the political conditions must be created for the United States to rejoin the joint effort in the environmental field. Thirdly, an initiative is needed to green the economy by internalising environmental costs, dissociating economic growth from intensive resource use and focusing on cleaner technologies. Fourthly, we hope that the Summit will provide joint answers to global problems and that, as happened in Rio de Janeiro, when the foundations were laid for the Conference on Climate Change, Johannesburg will also lay the foundations for protocols and new institutions in other environmental areas, such as water, for instance. Fifthly, we hope a boost will be given to international governance and institutional reform. It is not possible to create an Internet for sustainability if the nodes in this net are obsolescent.
Lastly, Mr President, we hope that this Summit will not content itself with vague intentions but will set out timetables, goals and policies.
Mr President, I want to begin by thanking the President and his colleagues for the fact that the Committee on the Environment, Public Health and Consumer Policy has for once been allowed to see the light of day. This is the first time, as far as I can remember, that the Committee on the Environment, Public Health and Consumer Policy has been able to conduct a debate at a time that might be called in any way normal. It is no doubt a sign that the wind of change is blowing through the Judicial Board for Public Lands and Funds, and we must hope that it continues to do so.
The wind of change also characterises the excellent reports prepared by Mr Papayannakis and Mr Lannoye on 'ten years after Rio' and 'sustainable development'. Were we to succeed in complying with these reports and taking the relevant decisions in this House on the model supplied by Mr Lannoye and Mr Papayannakis, then we should have done more than has been done in the last ten years.
The wind of change clearly died down when it reached the Commission, however. There is no evidence of very much having happened there. Certain breezes are perhaps detectable, but not much more. Above all, the Commission is finding it incredibly difficult, just as it did last year when we discussed sustainable development, to engage in a dialogue with Parliament. I do not know what kind of impediment it is that prevents the Commission from achieving proper communication and having proper discussions with Parliament on the subject of sustainable development. Instead, we have to continue to tag along with our proposals and ideas. A serious grass-roots debate on this issue is needed, and Parliament is an excellent forum in which to begin that discussion. Parliament must therefore be taken seriously when it talks about this issue.
Ten years after Rio and five years after our having made a pledge concerning sustainability strategies in all the UN countries, we can of course see what has happened. One sample figure that sticks in the mind is the fact that the four richest people on this planet own as much as the 48 poorest nations combined. I think this says quite a lot about the way the situation now appears in the world. For example, we allow 5 500 children to die every day because of polluted air, polluted food and polluted water. Children, who are the most vulnerable, are being allowed to die because of the pattern of life we now have.
Just as Mr Lannoye said, we permit the rich world to over-produce, and waste, food at the same time as 800 million people are starving. This is a policy and a pattern of life that cannot continue for very much longer. There are nonetheless certain bright spots following Rio. There are cities, countries, municipalities and regions that have done an incredible amount to change the situation. Nevertheless, the overall result is disheartening and. something must be done. I think we must repeat the message in precisely the same form we used before the Gothenburg Summit. We need committed political leadership on the issue. Political priorities need to be set. I think it would have been good if at least one representative from the Spanish Presidency, which is to communicate this commitment of ours in the light of Rio, had been here in the House and listened to today's debate. We have heard what problems there are, and our documents contain the proposed solutions. I hope that both the Commission and the Council will now listen to what Parliament has to say.
Mr President, Commissioner, ladies and gentlemen, I should like to devote my intervention to energy issues.
Without a clear and ambitious policy on renewable sources of energy there will be no development and no solution to the problem of the greenhouse effect either. I would propose five avenues for the European Union to explore in the run-up to the Johannesburg Summit.
The first is a Marshall Plan-type programme for the two billion people who, even today, do not have sufficient energy resources and often live in rural areas or shanty towns. Now that President Bush has blocked the G8 plan on renewables, the European Union - either on its own or with like-minded countries like Japan - should take the initiative and fund a programme for 500 000 decentralised units, to an existing design combining solar, wind and possibly hydraulic energy. These units would be built in rural areas. Information technology could also be incorporated, thus creating a real catalyst for development.
The second, which is probably the most simple and most economic way of combating the greenhouse effect, considering the levels it will have reached by 2020, is to set minimum standards for millions of new household appliances - in China alone there will be 100 million new fridges in 2020 - for new engines and for millions of new computer tools. If we manage to set minimum standards for these items, we will be taking the simplest - and by far the least costly - measure, and also the one which will probably have the greatest influence on international policy on the greenhouse effect. Admittedly, this will not be very easy: we would need a secretariat at OECD level before we could proceed.
The third point actually consists of three sub-measures which I will outline briefly: first of all the European Union and the countries of the OECD need to lay down clear objectives on renewable sources of energy. We then need to help developing countries to build and structure their energy markets so that they head in that direction. Finally, EUR 350 billion in subsidies currently go to fossil and nuclear energies. If this money were used for something else the economy would be healthier and so would the planet.
Mr President, a few years ago the Latin American writer Julio Cortázar wrote a wonderful article, which I still have, entitled 'The prostitution of words ". He was talking about democracy and said that the word 'democracy' had been used so much by those who were against democracy that the word had lost its virtue and value.
I think that the same thing is happening with sustainable development. The term appears in all European Union documents, government documents and, more importantly, in the documents of those who wish to destroy sustainable development and foster unsustainable development and a model of consumption that is going to prevent us from leaving Johannesburg with clear priorities and mechanisms for action, although, of course, I hope to be proved wrong.
I entirely agree with the reports by Mr Lannoye and Mr Papayannakis. The priorities have to be sustainable management of resources and changing production models. We cannot allow the 25 % of mammals, 11 % of birds and 15 % of plants that are in danger of extinction to disappear. Meanwhile, in terms of models of consumption, 86 % of global consumption corresponds to 20 % of the population. That is unsustainable.
Regarding another priority, eradicating poverty, Mr President, the results of the Monterrey Summit were meagre. Along with the World Bank, which has no members in our Group and which has calculated that in the next thirty years the number of poor people in the world will more than double, we have been saying for many years that unless action is taken to tackle poverty, marginalization, environmental degradation, conflicts, epidemics and migrations, there will be serious economic and political destabilisation at world level.
Eradicating poverty is therefore a priority, and the outcome of the last ten years is poor, as is the outcome of the Monterrey Summit, which gave 0.39% development aid for 2006. I hope, Mr President, that the outcome of the Johannesburg summit will not be a poor one, and I therefore trust that the delegation from the European Parliament will strongly defend what we are saying here.
Mr President, I am able fully to endorse everything the rapporteurs, Mr Papayannakis and Mr Lannoye, have said and, specifically, I should like to emphasise that the EU must put its own house in order in the areas of agriculture and fisheries if poverty is to be combated effectively.
The World Summit in Johannesburg will give us a unique opportunity to set an agenda for sustainable development over the next ten years. We can be pleased about the very fact that the Summit has been called, but otherwise no progress has, in general, been made in the global preparations for the summit. The negotiations at the UN's preparatory meeting in New York did not lead to binding agreements, which is why the next and last chance for the global negotiations will be at the end of May in Bali. There, it will hopefully be possible to produce a real action plan and political declaration which, for example, will be able to promote the implementation of various international conventions, something which, however, presupposes increased pressure on the part of Europe.
The United States has clearly expressed the view that it does not want to assume new obligations in connection with the world summit. If the summit is to be a success, the EU must take on the role of political leadership and, as the country holding the presidency during the summit, Denmark has a big responsibility for leading the international process in the right direction.
The basis for Denmark's proposal is the desire for a global agreement consisting, for example, of practical concessions from the wealthy part of the world, as only a global agreement can create the framework capable of translating the political declarations from Rio into genuine action in Johannesburg.
The EU has also undertaken to work for a global agreement but, as Mr Lannoye pointed out, the Commission wishes to concentrate more on global partnerships, which is far from adequate. The EU will not, however, be deciding upon its contribution to Johannesburg until as late as the July summit. It is unfortunate that only a few EU Heads of State have undertaken to participate in the world summit for, without such high-level participation, there are fewer possibilities of success. We have had enough words. What we need now is action.
Mr President, of course it is depressing that so little has been achieved since the Earth Summit in Rio. This excellent report confirms that. I would like to highlight one aspect in particular. I think Johannesburg must start here. I think that in this House, we sometimes fail to recognise the opportunities afforded to us in this context by the Treaty of Amsterdam, namely the co-decision procedure. We must wield this instrument with far more determination and vigour. Indeed, in my view, the greater our resolution in influencing the passage of European legislation on environmental matters, the greater our credibility will be in Johannesburg and, of course, at future conferences too. We must recognise that we need rather more self-confidence here and must sometimes endorse more stringent yet feasible demands. We must also reject any notion that nuclear power has a role to play in future.
Mr President, time is running out for the earth. In spite of a whole range of summits and conferences, few people can dispute that we are today a long way from achieving the objective of sustainable development. We are now in actual fact still further from that objective than when the Brundtland report was presented in 1987 and when the Rio Conference took place. The opposite ought, of course, to be the case. The other day, the OECD, which is not, of course, an environmental organisation, pronounced that 'All major global ecological indicators are negative'.
Things are just as bad when it comes to poverty and social development. The number of poor people is increasing, not decreasing. In the light of this, the Johannesburg Summit is very important, but, as has been indicated in this House, hopes are fairly low-key. The machinery of negotiation is sluggish, and interest on the part of the American administration is also anything but lively. As Mrs Hulthén said, the Spanish Presidency is unfortunately not represented in Parliament today, a fact which also does not indicate a particularly high degree of interest in this issue.
What are the reasons why we are still such a long way from achieving a sensible balance between economic growth, social development and consideration for the environment? There are two main reasons. First of all, there is strong resistance to implementing all the measures which, in a whole range of conferences, government says it recommends: for example, doing away with subsidies to industries which are harmful to the environment; incorporating environmental costs into prices; establishing clear environmental criteria for our export credits guarantee boards so that we do not export non-sustainable systems to the developing countries; and, in general, encouraging, rather than discouraging, activities that take the environment into account. Economic regulations are not at present leading us in the direction we want to go, but we do little about this. Mr Lannoye's report, which I welcome, contains a series of proposals concerning the route which might be followed. The EU must push ahead in this respect, as on a range of issues concerning the fight against poverty. Otherwise, there will be very little in the way of results from Johannesburg.
Secondly, development is proceeding slowly because, as I see it, we have models for both education and economics that are unduly top-down and reductionist. We have chosen to organise our society by focusing on specialisation. There are more than 20 000 different disciplines in our universities, and specialisation is, of course, good for solving a variety of individual problems. There are, however, extremely few experts engaged in the solution of cross-border problems. The Johannesburg Summit is now to try to solve all these problems.
Alongside the short-term measures, we must, then, also reflect upon the big picture and ensure that we learn to think better in terms of systems in our societies. In particular, we must help the poor, or developing, countries to develop research skills so that they are themselves able to develop strategies that are both more profitable financially speaking and more sustainable in environmental terms.
Mr President, I too would like to congratulate Mr Lannoye on his comprehensive report, whose contents are excellent. I would like to take this opportunity to say that as parliamentarians, we must consider whether in future, when we adopt a position on a key conference such as Johannesburg, we could do so with more brevity, conciseness and structure, especially as this then makes it easier to convey to the public what the European Parliament does and does not stand for.
The previous speaker referred to the Commission and everything that it has to do. I would like to point out, on the basis of my own almost three years of experience, that even in this House, the majorities are not always in favour of sustainable development and sustainable solutions.
The three elements of sustainable development have been cited frequently: they are economic, social and ecological development. Here, it is important that in future, GDP growth does not remain the only key indicator of social progress. GDP growth has nothing to do with sustainability. We therefore urge the Commission to bring pressure to bear in Johannesburg so that new social and ecological indicators are adopted to calculate a country's well-being in future.
We cannot talk about a global partnership for sustainable development without highlighting the link between poverty and environmental destruction. Poverty breeds population growth. It is estimated that by 2015, the global population will have reached 7.5 billion. This means more pressure on natural resources and more pressure on the environment. In this context, I would like to stress the importance of greater efforts to ensure women's legal equality and their right to protection of their reproductive health, and to strive for progress in these areas.
I should also like to touch specifically on the proposed amendments. My group will not vote for the Greens' Amendment No 5 to delete paragraph 26. However, I should also stress that we are working from the French original. We would delete the German version as it stands as well.
I should also mention that my group does not support Amendment No 12 which seeks to introduce a Sachs tax, i.e. tax-deductible contributions for charitable purposes. Personally, I have problems using the adjective "charitable" at all. When we refer to sustainable development as the challenge of the century, this has to do with the fact that we need to change our own production conditions; it has nothing to do with charity. I also see a further problem, namely that we would be deducting tax revenue for developed countries which need this income for their own sustainable development in future.
Mr President, I would like to thank the two rapporteurs for their excellent reports which draw attention to the problems and the solutions. The environment, social and cultural issues, development and governance are, of course, all intrinsically connected. This is shown by the fact that despite some advances since the Rio Summit, man-made climate change is still unabated. Vital resources are being further depleted and the gap between rich and poor becomes ever wider.
So many opportunities were presented in Rio, and as Mr Papayannakis' report states, so many expectations were raised with the Kyoto Protocol, the Cartagena Protocol and so on, but they failed to progress. It is not really any surprise that so many NGOs are already predicting negative outcomes for Johannesburg. But people expect us in the European Union to take a lead on these issues and we cannot shirk that responsibility. In another ten years, people will be asking what action we took in 2002 to address and to reverse the lack of progress in the past ten years.
Other colleagues have made very many important points relating to the summit. I would like to draw attention to one other aspect and that is the need to look at diversity in its widest sense, including the cultural aspects.
The future needs sustainable communities in the true definition of that concept. Today, about half of the 6 000 or so languages spoken in different parts of the world are under threat: that means that 3 000 languages are either seriously endangered or are dying. The need to protect and enhance the diversity of cultures in the world becomes even more urgent in the face of increasing globalisation. We need to ensure that an artificial polarisation between the needs of the environment and the needs of people is not allowed to develop any further.
So I welcome the positive and the constructive comments of the rapporteurs, as Mr Lannoye said, "this is a major challenge and we need to take a radical new approach".
Mr President, I should like to thank Mr Papayannakis and Mr Lannoye and congratulate them on their important reports. The Johannesburg World Summit is another outstanding opportunity for tackling head-on the vast, complex problems facing the human race, most especially those people who live in the poorest countries. We look forward to it with inevitable expectation and grant it the importance due to an event that may or should lead the international community to draw up an agenda effectively aiming at the sustainable development of the planet, the improvement of living standards and the eradication of poverty, rooted in the agreements reached at the Rio Earth Summit.
We should like to be optimistic, even though there are plenty of reasons to hold a different or even opposing view: the enormous delays in complying with the gains made at Rio, the North-South divide, the perpetuation of poverty and the debt itself, the insistence on unsuitable and unfair economic recipes, the lack of political will on the part of the rich countries - especially the United States - to alter guidelines that they themselves determine and to make available the resources needed for world-wide change, which, after all, would benefit everybody. Even recently, Monterrey, despite its last-minute decisions, was yet another reason to dampen our much-needed optimism.
Under these circumstances, we must now urge the Member States and the Commission once and for all to adopt a position in keeping with the scourges that affect the world and to push for guidelines, measures and the means needed for fair and sustainable development, linking environmental protection to the eradication of poverty. They must also commit themselves to an ambitious agenda for the next decade that will prevent the unacceptable failure that some already think is bound to result from this World Summit.
During the Earth Summit in Rio de Janeiro in 1992, we agreed to take sustainable measures for the environment and development via world-wide cooperation.
We had high expectations in those days. We are now 10 years on and the Summit in Johannesburg is around the corner. This is an opportune moment to take a critical look at what has happened during that time. Unfortunately, there is little reason to be cheerful. We can only conclude that the high expectations of a decade ago have not been materialised. What is more, the environment has now disappeared from the public eye, and hence the political eye, while the strain on the environment has only increased.
It is high time we did something about this. If the EU wishes to continue to play its pioneering role, it is of major importance for it to find resonance with the people. And at the moment, people are particularly concerned with issues such as security and health. It therefore goes without saying that we should take advantage of this. Indeed, if we continue to neglect the environment, this will irrevocably lead to yet more floods, forest fires, pollution and poor health for a large number of people. In short, without sustainable development, not only the environment will be damaged, but issues that concern people, including a lack of security, disease and death, will also enjoy an upturn. By referring to these issues, we can galvanise public opinion and thus wake up the politicians responsible in these areas. Only in this way will the environment be given the attention it deserves and will the political will be created in order to take legally binding environmental measures at international level and to actually implement them.
Mr President, the concept of sustainable development is first and foremost the expression of an accurate instinct, that there are fundamental balances at global level that have to be respected. Nevertheless, we need to beware of this concept being hijacked and used with overweening ideological verbosity, encroaching on new areas and being intoned in support of questionable technical proposals. The extreme diversity of the areas of activity addressed in the Lannoye report underlines this risk of distraction.
In fact, if it is to be put into practice, the notion of sustainable development has to be applied to clearly identified priorities. The first of these would appear to me to be the need - which the rapporteur stresses - not to resign ourselves to the persistence and indeed the increase in poverty, the eradication of which must remain an absolute and constant priority in our work.
To this end, we need to contribute to striking a healthy balance between public aid, which remains essential, and developing international trade, which must not be systematically caricatured as a scarecrow. Obviously, there is no question of considering ODA as a substitute for international trade, but as a necessary addition to it. Current circumstances do not in any case allow the latter to be a catalyst for development on its own, for the very simple reason that we cannot pit economies and states in competition against each other when they have completely different structures in terms of production costs.
It is absolutely vital to avoid perverse scenarios, such as food-producing crops disappearing because of cheap imports of agricultural products and, as a corollary to this, developing countries gearing themselves up to export cash crops - which do not foster local development - or raw materials, which are an unreliable basis for sustainable development because of the huge variations in price.
If we consider it essential not to rely solely on the workings of international trade to reduce poverty, then it is vital to halt the cuts in ODA. Here, the countries of Europe have a particular task to fulfil, both together and separately. The Member States need to resist the temptation of relying exclusively on Community aid and abandoning bilateral cooperation, as the distinctive contribution and specific expertise provided under these auspices are of irreplaceable value. It is not enough, however, to halt the decline in ODA by respecting global guidelines on rate rises. It is essential to redirect this aid towards reinforcing national State structures in developing countries, which in many cases are still fragile, and towards developing the rural world, which has to be a top priority. Public money has a decisive role to play in halting the scourge of the rural exodus and people's descent into poverty when they reach the large cities, which leads to their emigrating out of despair.
Developing food crops and fundamental public services, particularly in the areas of health, education and social protection, is the most likely way that poverty will be reduced because it will create jobs in rural areas. When disbursing public aid, we need to recognise the particular role played by decentralised cooperation, organised through local authorities such as districts, counties and regions. These authorities have local expertise, they tailor projects to real needs, they ensure that they are monitored rigorously and they foster warm and lasting relationships between the people of the North and South. This form of cooperation should be strongly encouraged.
Of all of the issues mentioned in the Lannoye report, Mr President, these are what I believe our priorities should be if we are to ensure that the concept of sustainable development makes a genuine contribution to poverty reduction in the world today.
Mr President, ladies and gentlemen, five years ago, in 1997, the Rio + 5 meeting took place in New York. Unfortunately, the delegation representing the European Parliament on that occasion was very small. I was honoured to be one of its members. At the time, the developing countries went as far as to push for the term "sustainable development" to be omitted from the final declaration and merely for the phrase "sustainable economic growth" to be used instead. I understand this position in some ways, because poverty is of course the key issue for the developing countries. When we talk about environmental protection, what we say sometimes lacks credibility. Nonetheless, as the EU, we should keep both aspects - economic and social development, but also environmental protection - in mind, for they are of course connected. For example, the World Bank calculates that if we fail to act on the issue of climate protection, there will be a 1% - 2% drop in GDP in the industrialised countries in the coming years as a result of climate change, but a 10% fall in GDP in the developing countries. This makes it clear that the environment and social and economic development cannot be played off against each other, but are inter-linked.
However - and the developing countries are right in this respect - we must demonstrate that it is possible to organise economic growth and prosperity without doing so at the expense of the environment. In the climate process, for example, we must thus reduce our own emissions before we can impose any obligations on the developing countries. I therefore believe that the time has come to practise what we have always preached and actually implement, in the European Union, the measures which we have consistently called for in our resolutions. There is a great deal of room to criticise the Commission's proposals, for example on emissions trading, and they can certainly be improved upon, but we must pursue this basic approach. We must now act locally if we are to convince the developing countries that sustainable development is possible.
Mr President, ladies and gentlemen, I would also like to congratulate the two rapporteurs, Mr Papayannakis and Mr Lannoye. I think that the two reports complement each other and really do contain some innovative and very interesting proposals.
I think that people's awareness regarding the environment has increased a great deal, as have the political measures taken by Heads of State and Government on the issue. However, I believe that the raising of awareness and the political measures taken have both been inadequate, if not nominal. As far as awareness is concerned, we are well aware that natural resources are being exhausted, that there are mammals, birds and plants that are in danger of extinction, that there is a growing population dying of hunger and suffering from poverty. We know all of this and we are environmentally aware, but we keep increasing consumption, and we in the developed world, which represents 20% of the world population but uses 80% of its resources, are the ones responsible for it.
I say that the political measures are also nominal because the majority of them, following international agreements, are not carried out or are inadequately carried out. The Kyoto Protocol has still not been ratified by the majority of the countries, after ten years of debate. The United States are not going to sign it and, to give an example of a country that has agreed to it, my country, Spain, has increased emissions by 33 % compared with what it had agreed to do.
I think that this is how things stand now, and at present, after the Barcelona Summit and Johannesburg, in which the issue of the environment was not sufficiently dealt with, I would not ask for the ambitious programme that too many people are asking for here. I think that if in Johannesburg we manage to fulfil all the previous commitments, if we manage to ensure that at least a percentage of international transactions are used for those poor countries, and if we manage to change the values that are currently damaging us, we will have achieved a great deal.
Mr President, I have rather mixed feelings about this debate and about the Johannesburg Summit. It is encouraging that the Environmental Summit is in actual fact to take place and that both rapporteurs have done a very good job when it comes to expressing the European Parliament's misgivings, hopes, proposals and demands prior to the summit. I want to thank both rapporteurs for the sterling work they have done.
I feel disappointed and frustrated, however, about the fact that the world's leaders do not appear to take the situation in the world seriously. Just a few months before the summit is to be held, the world's leading politicians have not even said definitely whether or not they intend to be present at the meeting in Johannesburg. The EU's sustainable development strategy and statement prior to the world summit have also come very late, given that the matter is about our future and concerns everyone. There ought, however, to have been more respect for democratic debate and for the opportunity for civil society to take part in the debate.
I would also point out, as other speakers have already done, that the Spanish Presidency is not represented in this House. That also indicates the lack of respect for this important issue of sustainable development.
Nor do I think that the EU has attached appropriate importance to the Johannesburg World Summit. The Barcelona Summit, in which the EU's position was to be firmly set out, was also a disappointment. In Johannesburg, the EU must show clearly how it intends to reform, for example, its agricultural and fisheries policies, which have major global consequences, especially for the poor countries. We in the EU must also show that we have a credible sustainable development strategy to enable the world summit to obtain the result that is required if today's growing environmental crisis is to be averted. The EU must play a pro-active role in this respect. I think the EU countries have a specifically moral and economic responsibility for showing the way to sustainability.
Many seem to rely upon voluntary undertakings by industry and major companies, but these alone will not lead to the pledges of ten years ago being fulfilled. Voluntary undertakings can help, but what is required is for a world environmental organisation within the UN to ensure that human rights and environmental regulations are complied with. The international environmental and human rights conventions must also take precedence over the WTO's regulations. The situation should not, as at present, be the other way round. This is a policy which must be pursued by ourselves in the EU and by all who take part in the Johannesburg Summit.
Mr President, I can only support the reasons adduced in this report, which is, by the very facts that it cites, an indictment of the current economic system.
What is this economic organisation which forces half of the world's population to live on less than two dollars a day? An economic system which on the one hand subsidises set-aside and destroys or stores food so as to prop up prices, while on the other leaving 826 million people undernourished, 16 million of them to starve to death, is an absolutely criminal system.
But the harsh reality of this statement only serves to underline how pathetic the conclusions are, especially the solutions proposed. While huge private interests pillage the planet, taking advantage of the poorest, and widening the gap between the rich minority and the poor majority, the European Parliament adopts powerless resolutions, knowing full well that summits such as those in Rio, Monterrey or Johannesburg will not change anything about anything. The European Parliament, like all representative institutions, is reduced to the role of a fig leaf, covering up the scandals which drive people to seek profits at world level.
While agreeing with many of the statements made in the report, the Members of Lutte ouvrière will abstain in protest at the immense hypocrisy which characterises the activities of the European Parliament when it claims to be combating poverty. Remaining silent about why an economic system based on profit is so damaging, and remaining silent about the responsibility of the major industrial, commercial and financial groups for the extreme poverty, hunger and impoverishment of the majority of the world's population, is akin to remaining a passive bystander of crimes against humanity and thus to acting as an accomplice to them.
Madam President, our colleague and friend Laura González began her speech with a quotation from the Argentinean writer, Julio Cortázar, about the prostitution of the words democracy and sustainability, but this House has not forgotten where Chernobyl is and is aware that Mr Castro's Cuba is full of democrats, as we all know.
Mr Lannoye is proposing a report that has two-fold merit in that it seriously and vigorously tackles the problem of sustainable development, but without fundamentalism and with the necessary flexibility to accept the majority of the amendments tabled by the political groups.
The amendments that I tabled, which were incorporated into the rapporteur's text, aim to improve the efficiency of the management of funds contributed by the Union and to achieve greater transparency and, all in all, better use of the available resources.
I would like to highlight the most important aims in the report as being combating poverty and fostering sustainable development, providing channels for globalisation that has a human, rather than a virtual face, a commitment to rational resource management, all within the context of the necessary promotion of democracy, the rule of law and combating corruption at all levels, not only in developing countries, but particularly in the Western world.
With this report, the European Parliament is making a clear commitment for the issues that are still unresolved since Rio to be resolved in Johannesburg, and for that summit to rectify the mistakes made at the Durban Summit, scarcely a year ago, when bitter and futile controversy meant that the desired progress could not be made in achieving the objectives that had been set.
Madam President, Members of the Commission and the Council, ladies and gentlemen, the media informed us this morning that another section of the Antarctic icecap had come adrift; this is where 90% of the earth's reserves of fresh water are stored. Floods and ecological catastrophes are becoming ever more frequent; desertification is gathering pace, and it is against this background, with time running out, that we will go to Johannesburg in September.
Mr Papayannakis and Mr Lannoye have produced very good reports, and if they really were implemented soon, in spirit and letter, both in Europe and in other parts of the world, they would make it possible for us to look to the future with greater confidence. But these texts are our consciences talking, and sustainable development will remain an ideal for as long as we are unable to bring sufficient pressure to bear on the world's economic and financial systems. Ten years ago in Rio, we already identified commitments together, commitments which it has not been possible to keep. Today we see that liberal economic policies have widened the gaps between countries, making the rich even richer and the poor ever poorer. And all the while, we have been generating more and more wealth.
The European Union has adopted some courageous positions and it now remains for us to put them into practice and add to them. It is this model that we will be taking to Johannesburg, in the hope that as many delegations as possible will draw inspiration from it. To succeed, however, we will need more than speeches and documents. We will need tools, and these tools are political, economic and financial. The political tools will require a new form of international governance, which must incorporate sustainable development policies. The financial tools obviously include more substantial aid from rich countries, but also taxation of financial transactions so as to give developing countries the resources to improve their social and democratic standards. Today we are being asked to consider the future development of our planet. We cannot afford to delay any longer in fulfilling the promise of a world which lives in greater solidarity, when the pressure on all our societies and the lack of prospects for large numbers of people are exacerbating their fears and causing them to seek refuge in isolationism.
Madam President, today we have before us reports that are among the most important this week. They provide a brief for the EC representatives of a Community that is espousing the world's leading programme of sustainable development at the Johannesburg Summit, the purpose of which is to get closer to the optimistic prospects that first saw life at the Rio Summit in 1992. We must be able to mesh economically and socially stable development with a high level of environmental protection in such a way that these factors do not hold each other back but together give a greater boost to welfare and prosperity than either one could do alone.
The draft report is rather pessimistic in its assessment of developments to date. Obviously it takes time even to slow down the negative development that is so rapidly on the increase. Only then will positive developments start to become visible. We, nevertheless, have to take care that we do not try to respond to exponential negative development with a linearly developing policy, in which case we would always be lagging behind reality.
In Rio an important principle was agreed to foster cooperation with grassroots civil society. The principle is already close to the ideals of the EU in the first place, but it is also important in that it could break the rigidity and inertia of traditional politics. Partnership projects are built on the principle that good models are easy to copy. The social, economic and ecological development of societies and democratisation are closely connected as we have seen many times in adverse situations.
A new report out on the UN's development programme says that only a very small minority of the world's companies bear sufficient social responsibility. However, there are good examples too. It is of vital importance how we in the European Union treat our responsible companies and those that are aspiring to responsibility. It is more important than ever to pitch Community policy in such a way that companies are able to comply with it and so that it is also more advantageous for them to do so. Similarly, we must make a consistent effort to prevent social and ecological dumping in global markets with reference to the rules agreed in the WTO. A recent example is emissions trading: we must be able to fix payments and tariffs for products from third countries that do not participate in the scheme to compensate for the additional burden for companies that do.
Madam President, I congratulate the rapporteur, Mr Lannoye. I share his view that the Commission communication is too long on description, but too short on action. I should like to make two points.
The first point concerns the section of the communication on trade for sustainable development. The Commission is still too willing to make the unthinking assumption that trade liberalisation is an aim in itself, rather than a tool to serve the greater purpose of sustainable development. Contrary to the Commission's assertion that most causes of global inequality are unrelated to globalisation, the widening gap between the rich and the poor has developed precisely because unregulated markets and free capital mobility have tended to favour the countries, companies and individuals most able to harness these forces for their own benefit, at the expense of those with fewer resources or less political and economic influence. Accelerated environmental degradation over recent years has occurred as a direct result of the increase in resource consumption and economic activity generated under globalisation.
Secondly, coming from Parliament's rapporteur on corporate social responsibility, the Commissioner will not be surprised to be told that his commitment to simply promoting the OECD guidelines for multinational enterprise is wholly inadequate, in Parliament's view, as the European Union's contribution to developing global corporate accountability.
In today's global economy there is mounting evidence that multinationals registered in the north, the majority of them within the European Union, are actually causing harm in developing countries. Transgressions include abusing workers' rights and causing them bodily harm, destroying local lands and livelihoods, promoting harmful products to consumers, breaking national laws and undermining local democracy. That is why we will support Paragraph 59 in the resolution. The EU should use its development assistance and other external powers to pursue the objective of binding minimum standards with respect to the social and environmental performance of companies.
Commissioner, you can make a good start by making a clear and unambiguous commitment in your response to support the proposed framework convention on corporate accountability at the Johannesburg Summit. I look forward to your answer.
Madam President, rapporteurs, thank you for your excellent work. I would like to thank Commissioner Nielson too, who is always sensitive to issues concerning developing countries. The world summit due to take place in less than four months' time in Johannesburg in South Africa is certainly an opportunity for the entire international community to give practical effect to its efforts and keep its promises in the field of sustainable development.
Although considerable progress has been made in a number of areas in recent years, I am afraid that a great deal still remains to be done. Addressing and attempting to provide a credible, sustainable response now to the issues which can no longer be put off - such as combating poverty, including the fundamental question of the debt which we debated during the last part-session in Brussels too, the huge social and health problems afflicting the poorest countries of the globe and, last but certainly not least, environmental protection, trade and access to international markets - would be a clear, coherent signal which the European Union itself, as the principal donor of aid, should be the first to give, in line with its recent undertaking to increase development aid by USD 20 billion by 2006 and by a further USD 7 billion from the year 2006 onwards.
On the other hand, it will be essential for the beneficiary countries to really get down to work with genuine development policies in the context of a regional integration process. Indeed, a unilateral approach not bound by a practical commitment on the part of the governments and the local authorities with adequate management and sound internal policies would serve little purpose.
The first positive signs which, despite everything, give us hope are the undertakings given at Barcelona - and, before that, at Laeken, Gothenburg and the G8 Summit in Genoa - to work towards providing the planned 0.7% of GDP in aid to the developing countries. This is a positive trend: we need an intermediate goal, which is what the level of 0.39% of Member States' GDP is, to help us reach our objective as soon as possible.
In other words, I feel that, with reasonable deadlines and a precise timetable, we will succeed in halving poverty by 2015.
Madam President, the notion of sustainable development is nothing new in European Union policy. It is clear from the messages we receive on a daily basis that we can no longer satisfy our requirements by borrowing against the future of our children and future generations.
The Union played one of the leading roles at the Rio summit on sustainable development, making commitments on important issues without hesitation, although we must admit that several of these commitments were not honoured. Today, 10 years on, we are preparing for the Johannesburg summit and we need to take stock and take a critical look at all the decisions which fell by the wayside. This is the only way we shall improve our odds of meeting the new targets, i.e. economic development geared to social progress which takes serious account of the environment. The Union needs to make a decisive contribution to this endeavour, in the form of proper political decisions, followed by proper practical application. The Union must also recognise the right to development of developing countries, by taking initiatives and setting a proper example on all aspects of sustainable development and ensuring that non-governmental organisations are involved in all development plans.
We need to focus on issues relating directly to the eradication of poverty and applying a macroeconomic strategy will help here. Of course, all this and all the other questions raised by the rapporteurs in their reports require funds as well as political will.
I should like to close by thanking and warmly congratulating both rapporteurs on their very important reports; I hope they will be applied in practice and will not just remain dead letters which merely express our wishes.
Madam President, people are getting somewhat tired of summits, because their practical results are so poor. However, each summit on development and the environment has marked a turning point in the relationship between man and his environment.
The Stockholm Summit led to a general increase in awareness about the major threats to our environment. The Rio Summit defined a new arena, that of sustainable development. However, the concept of shared but differentiated responsibility has not gained the necessary support from the wealthiest countries.
World leaders cannot, of course, be satisfied when they are reminded that the Rio commitments have not been fulfilled. In the ten years between Rio and Johannesburg there has been a significant change of scenery to a globalised society in which social and economic inequalities seem to be closely linked to environmental problems and to the governability of all countries.
Eradicating poverty is a world priority, because it is the only way that we can manage the processes of globalisation in positive and fair manner. However, trends show that those living in the wealthiest countries wish to maintain their standard of living, while the other 80% of the world population needs to attain a dignified standard of living.
As a result, the only hope for global sustainability is to change methods of production and consumption. We are aware of the key elements required to achieve fair growth in this globalised world, but we are not being determined enough in applying them. Transparency and openness in the markets, knowledge management, innovation management and the transfer of technology, efficiency in our processes and products and accepting and practising social and environmental responsibility in all sectors are some of the most important elements.
The European Union has given clear signals that it is capable of leading that process. I hope that in Johannesburg we will be capable of defending our courageous, generous and worthy positions, which confirm us as leaders of a new world order.
Madam President, I should like first of all to thank Commissioner Nielson and also express my thanks for two commendable reports.
A clear agenda for sustainable development was set as long as ten years ago in Rio but, since then, developments have, however, largely been in the opposite direction. Poverty is spreading, and the gulf between rich and poor is growing every single day. The use of natural resources is increasing every day, there has been no reduction in humanly induced climate change and, every day, species of animals and plants disappear forever. There really is a vital need for us in the EU to assume a global responsibility at the World Conference in Johannesburg. What needs to be prepared is a global agreement with a practical work programme for sustainable development over many years to come, stating a number of precise objectives and precise deadlines. Allow me to specify some individual and crucial features.
Partly through giving the developing countries real opportunities in world trade, we should conduct a pro-active campaign against poverty and hunger in order to fulfil the pledges to the UN concerning development aid. We should break the link between economic growth and increased environmental damage, namely through the increased use of renewable energy and cleaner technology. We should ensure that, in all policy areas, we give consideration to sustainability, whether we are talking about legislation, trade agreements, investment or development aid. We should ensure that we have better and more reliable methods of implementing the international environmental and social agreements. Finally, I think it important that we establish more specific objectives for the proper use of natural resources and for safeguarding the diversity of the natural environment.
It might be said that, with the lack of preparation so far for the world conference and with a Bush administration in the United States, there is every good reason for fearing a fiasco in Johannesburg. We Europeans face an enormous task in securing a positive and binding result in Johannesburg.
Madam President, I too must say to Ms González Álvarez that it was the vile Communist regimes which bandied about the word "democracy" most frequently, and the worst environmental disasters have occurred in Communist countries - just think of Chernobyl - in other words, in states where there is no grasp of either economics or ecology.
Rio was a milestone. Yet here we are today, feeling very depressed because we have nothing to show for it. I ask you this: who else, apart from the European Union, should take the lead role here? Who else has the opportunities, the awareness, and the skills, knowledge and economic scope? Without a strong economy, environmental protection is impossible. Yet Johannesburg will soon be upon us, and we have to face facts: the preparations are way off course.
Let me say a few words about this New York preparatory conference, which took place from 25 March to 5 April. I am told that progress was far too slow and there was far too much bureaucracy. We have not even begun negotiating yet. The forthcoming preparatory conference in Indonesia has now been extended, and will now take place from 24 May to 7 June. If we do not make progress this time, Johannesburg will have failed before we get there.
Let me mention one issue which is very important to my own country, namely mountains. At the preparatory conferences, Switzerland and Austria have called for a separate mountain chapter containing strong commitments, and this demand was endorsed by the European Union. Yet here too, it was impossible to make progress during the preparations. The countries which we represent here have all signed the Alpine Convention. Yet there is absolutely no movement on ratifying the protocols. If we want to have a strong presence at an international summit and demand measures which will benefit our mountains, we must start by doing our homework in our own countries. I ask you all to urge your governments to ratify the relevant protocols of the Alpine Convention as quickly as possible.
Madam President, I want to take a little time to talk about corporate social responsibility and sustainable development, not from the Left but from the Right of this chamber. Unless the corporate social responsibility issues are understood properly, this will become another sort of shibboleth for the global economy.
Global economy requires global rules. If you do not have global rules to sustain the development of our planet, we are going to end up with a problem where the rich get richer and the poor get poorer, the environment will get worse and sustainable development flies out of the window. Sixty thousand people will be wasting their time in Johannesburg in September.
The last time there was a semblance of any sort of global economy was during the period of the empires, when the British, the French, the Italians and the Spanish empires went out and created economic activity. But even the British East India company had social corporative responsibility: they built schools; they cleaned up Bengal; they built railways; they put infrastructure in and they created offset investments. That is how the inter-dependency between economies of the poorer and the richer countries developed.
Today, corporate social responsibility requires us to recognise that if you take the top 200 largest multinational companies, their combined turnover is greater than the combined GNP of 172 countries. So the 200 chairmen of these companies have enormous social responsibility. We need to enjoin them to forge a partnership for development; not carp about what they do, but help them, because shareholder value depends hugely now, even in the City of London, on whether companies behave ethically. I have seen time and time again that companies with proper environmental and development policies have higher shareholder value than those companies that engage in looting and raping the other places.
So I am asking colleagues on my Right, not colleagues on my Left who are already there, to understand that inter-dependence requires us to look at our own economic and enterprise development and tell our companies to be partners in this development process.
I would like to thank Mr Papayannakis and Mr Lannoye for their comprehensive and very inspiring reports.
It is a sad fact that progress towards the goals established at Rio has been slow and in some respects conditions are worse today than they were ten years ago. Against this background it is meaningful and hopefully also useful that Johannesburg actually takes place. It is a way of attracting the world's attention back to these issues. We certainly want to make the best use of this opportunity.
I agree with Parliament that the preparatory process for the World Summit is not going as well as we would have liked but the increase in development spending announced in Monterrey should facilitate progress in Johannesburg. At least having the debate on the financing of development behind us with some real result makes it more probable that Johannesburg will be able to focus on sustainable development.
However, we also have to be more creative in finding innovative means of implementation and financing. We still have a lot of work to do to ensure that the last preparatory meeting in Bali at the end of May produces results. This is not certain. The debate is not concerned with objectives, as there seems to be a consensus that poverty eradication and sustainable consumption and production are the overriding goals of the Summit, which - as a general feature - is further guided by the commitment to achieve the Millennium Development Objectives. As always, the question is how to achieve these goals.
The Union is in the process of identifying a series of key priorities for common action derived from our Sustainable Development Strategy. The Commission will promote specific initiatives for partnerships in the following areas. Let me note that it does not make much difference whether we talk about partnerships or deals. These partnerships we are promoting together add up to something that can meaningfully be called a "global deal".
Concerning water - with a view to better resource management and improving access to safe drinking water and to adequate sanitation, we will launch an initiative, based on integrated river basin management.
Concerning energy - the Commission will propose an initiative to improve the provision of adequate, affordable and sustainable energy services. The core of the initiative will be the provision of technical assistance to developing countries to put in place appropriate energy policies through the development of partnerships.
Concerning health - the Union will increase, over the next five years, the volume of development assistance targeting improved health outcomes and will invite recipient countries and the international community to join in such efforts. Particular attention will be paid to maternal health. WTO members should resolve differences on compulsory licences and work to ensure that pharmaceutical products can be made available to the developing world at the lowest possible prices. I remind Parliament that a year ago we untied the procurement of essential medicines for AIDS, malaria and TB globally as far as the Commission is concerned.
Concerning education - the Union will also increase, over the next five years, the volume of development assistance in education and invite recipient countries to develop supportive policy frameworks and appropriate national budgets. We will support the World Bank 'Education for All? fast tracking initiative, and strengthen partnerships especially with UNESCO to build capacity and monitor progress; we will also give priority to primary education and the closing of the gender gap.
Concerning trade - making globalisation work for sustainable development requires timely progress on the work launched in the Doha Development Agenda, and concrete trade-related initiatives going beyond it. The Union will argue for levels of access comparable to Everything But Arms to be decided by all OECD countries in favour of the least developed countries.
Concerning forests - the Union will effectively contribute to the strengthening of international cooperation to fight illegal logging and trade in timber. Here we need more than monitoring. We need policing.
Concerning fisheries - the Union intends to contribute effectively to maintaining biodiversity, while securing the long-term viability of the fishing industry. We will fight illicit, unreported and unregulated fishing, and support sustainable fishery policies in developing countries in the context of poverty reduction strategies. At present we are in the process of renegotiating the traditional fisheries agreements with a large number of countries in Africa and elsewhere. This renewal process is essential if we are to move in this direction.
Concerning governance - the Union will contribute to the strengthening of global governance structures and institutions in the economic, social and environmental fields as well as their respective linkages, so as to ensure policy coherence, integration and increased effectiveness. In this context we will also actively engage in the emerging debate on global public goods and will explore innovative mechanisms for international financial solidarity and for incentives for reducing externalities. We will propose setting up a task force open to all actors to identify and discuss the appropriate supply of relevant global public goods. This was one of the elements that we missed in the Monterrey consensus but which the Commission and some of the Member States took up during the week of discussions in Monterrey, making sure that what was not included in the Monterrey consensus was in fact re-injected in the international debate during the conference. We want to use Johannesburg as the platform for moving these items up on the international agenda.
All these initiatives will be implemented in the framework of the national and regional poverty reduction strategies of our partner countries which form the basis for sustainable development. In the implementation of these initiatives, the Union will pay special attention to Africa and African countries' own efforts to achieve sustainable development.
Regarding the contributions from Mr Howitt and Mr Deva, together they make up a balanced presentation of the challenge. I will continue to listen carefully to both sides in this House on this issue. I agree with both of them so, in principle, this should not be impossible. The big issue is moving forward to create real international governance. This is also the main sticking point between Europe and the United States. We find it natural and necessary to move forward in creating global governance on a large number of issues, where the US Government, which is less multilateralist, favours a different course of action. This has to be discussed. We see these international conferences as useful arenas for pushing these views forward.
Several speakers, from all political groups in this House, have mentioned that we need to make progress in reforming the agricultural policy and the fisheries policy in Europe in order to be able to present ourselves in a credible manner internationally in these areas. I could not agree more. These are two elements which will take up a lot of attention. The reform of these two areas is as important as any other contribution by Europe to global development, as far as international consequences are concerned.
Preparations for Johannesburg will be one of the main items for discussion at the Seville European Council in June. Let us ensure that the European Union plays a leading role in achieving an ambitious and action-oriented outcome at Johannesburg.
Some speakers have mentioned the lack of clear decisions concerning participation from the highest levels of government. Let me use this occasion to inform Parliament that it is clearly the intention of the President of the European Commission to take part in the Johannesburg Summit. A number of other Commissioners will be there, making sure that our different areas of responsibility are given the maximum attention during the negotiations.
The European Parliament has always been an advocate of sustainable development and its integration in all Union policies. Your efforts help bring a sense of urgency to the preparations for Johannesburg. This is needed. I thank Parliament for the contributions today.
Thank you, Commissioner Nielson.
The debate is closed.
The vote will take place today at 12.00 p.m.
The next item is a statement by the Commission on the World Food Summit (FAO).
Mr President, at the World Food Summit in 1996 participants, including the European Commission, pledged their commitment to halving the number of undernourished people by 2015. This target has been confirmed by the Millennium Declaration adopted by the United Nations in September 2000. Current information indicates, however, that although considerable efforts have been made in many countries to reduce poverty and improve food security, hunger is not yet being reduced fast enough to meet the World Food Summit Plan of Action.
In a world of increasing prosperity and plentiful food supplies, it is unacceptable that close to 800 million people still suffer from hunger and malnutrition. Eliminating hunger is one of the most important challenges facing humanity, and can only be achieved through concerted action by national governments and the international community. This has led the FAO to convene Heads of State and Government to the World Food Summit five years later to review the progress made in achieving the 1996 goals and to reaffirm the political commitment to fighting poverty.
The Commission has made considerable efforts in line with the 1996 commitments and its Plan of Action. Poverty reduction has become the overall objective of the Community development policy, and food security objectives are being tackled by a broad range of policies and instruments. The forthcoming World Food Summit provides an opportunity to renew the Commission's commitment, to present our views and to report on progress made.
The Summit is to be seen in the broader international context of a series of high-level events, such as the least-developed countries' conference in Brussels, Doha, Monterrey and Johannesburg, providing fresh impetus and new opportunities to make progress towards sustainable development. Food security is a major dimension and indicator for poverty reduction and is a key element in this context.
The Summit will be able to build on the commitments and results of the various international processes and should integrate food security objectives more firmly into the broader poverty reduction agenda and strengthen the links to sustainable natural resource management and through this to sustainable development. Food security/rural development is one of the six focal areas in the overall development policy.
The outcome of the Summit will be a political declaration, negotiated among the FAO membership. The Commission and Member States are preparing a joint position. The declaration will call for a strengthening of political will and for the identification of adequate measures to accelerate the implementation of the Plan of Action. The concluding negotiations with FAO members will take place during the Committee on Food Security before the actual summit.
As a last point, I would like to reiterate the political will of the European Community to support realistic and sustainable recommendations at the World Food Summit to meet the challenges of the fight against hunger, both at national and international level. This Summit will provide another political opportunity to pursue our dialogue with the developing countries and to demonstrate our solidarity with the less-developed countries and poor hungry people everywhere in the world.
Madam President, I wish to begin by thanking the Commissioner for his statement. However, let me say to him that I hope the outcome from Rome will be more than a statement: I hope it will be a programme of determined action.
The public's perception of hunger is very often the televisual one of famine. However, over the last 25 years that has been largely identified with conflict situations, and the real problem is malnutrition. Poor water leads to disease and disability and to death and, of course, the loss of a productive workforce. That in turn leads to low-income countries, which leads to malnutrition, and that is the cycle we want to break.
It is exacerbated when humanitarian aid undermines local farmers and local economies. We feel good giving our food surpluses to low-income countries, not realising that can do more harm than good to the producers of food in those countries. It is exacerbated again when we close our doors in Europe to their agricultural exports, on the perfectly understandable grounds of hygiene and food safety. There is a spiralling problem here. It means that we prevent them from earning enough to afford to meet our standards.
When I was in Cape Town for the ACP, it was absurd that local producers were asking me to help them. They wanted their high-quality springbok meat to be served in Europe as in their top-quality hotels throughout Africa but, because of the rules on slicing meat, they could not afford the equipment and could not enter the market. That is the sort of thing we must guard against.
To get back to the basic challenges. It is a quarter of a century since we set our targets. We said we must solve the problem and, then, in 1996, we identified 800 million people undernourished. We aimed again to halve that number by 2015: that means over 20 years, a reduction of 22 million a year. But we are reducing at 6 million a year, and five years on we are not going to meet our target. The target will not be reached until 2030. The paradox is that world food production has outpaced population growth: the 5.8 billion in the world today have, on average, 15% more food per person than the 4 billion 20 years ago. But per capita food production has not increased in the high-debt, low-income countries, especially in sub-Saharan Africa. That is where our attention should be focused.
In 2000, out of 5.8 billion people, 826 million people were still hungry. By 2015 - our target year - 580 million will still be hungry at the present rate. I ask the Commission and all of us to remember that the United Nations Development Programme estimates that it would take just USD 13 billion a year to solve this problem. USD 13 billion a year is what we in Europe and America spend on cosmetics. I ask them to think that in the last 50 years almost 400 million worldwide have died from hunger and poor sanitation. That is three times the number of people killed in all the wars fought in the entire 20th century. Lastly, I ask you remember that every year some nine million people die from hunger. That is 24 000 deaths a day; it is one life lost every 3.6 seconds; it is 50 dead in the three minutes I have been speaking. Those are the things we should be thinking about when we are in Rome on 10 June, and that is why I ask for action and not just statements.
Madam President, Commissioner, no one can fail to be moved by the problem that we are debating today, famine in the world, and since it is still so very acute we are called on to show greater political will, in particular at the forthcoming World Food Summit. It is therefore vital that at this summit the European Union participate fully in this battle to gain recognition of the fact that the right to food is a fundamental human right.
It is true that famine may seem to be the consequence of bad distribution of food between over-nourished and undernourished countries. Nevertheless, the solution to this problem does not lie solely in establishing better trade between regions of abundance and regions of poverty. The priority has to be to find and promote solutions where the problem arises, if only to keep in step with the food culture of the people concerned and to consolidate the rural economy.
From this point of view, the fight against hunger and poverty certainly requires us to cancel debt, support education and vocational training, increase technical assistance and encourage investment in these countries which are lagging behind. It also undoubtedly requires good use of water and the preservation of biodiversity, and we are expecting these to be declared 'inalienable public assets' by the international community. Above all, however, we cannot forget that it requires us to exploit fisheries and promote the development of food-producing agriculture on a sustainable model. In this sense, promoting agricultural practices which are adapted to local conditions, processing food products locally, developing local markets and ensuring that developing countries have freedom of choice when it comes to new technologies are priorities which are just as important in regions stricken by famine, and this means that the WTO's provisions on special and differentiated treatment will need to be reinforced.
I would therefore ask our Commissioner to defend the ideas contained in Parliament's joint motion at the forthcoming World Food Summit.
Madam President, the statement which the Commissioner made a moment ago is one that is not likely to attract a great deal of criticism. It contained general statements. My only criticism is that it is a timeless speech. Had the Commissioner for development and cooperation given this speech fifteen, or ten, years ago, the content would have been identical. My main point of criticism is: what are the specific improvements which the Commission proposes?
Firstly, and this has been said before, the Commission should, in my view, focus on Africa. Agricultural production on the African continent lags behind the growth in population. What should the Commission do? In my view, the Commission should, in the first instance, ensure, via the delegations and the Member States, that those countries adopt a sound price policy for agricultural products. Farmers, wherever they may be in the world, are prepared to produce adequately if the circumstances permit this, provided that the prices are sound. It is always necessary to strike a balance between the interests of the people in the towns and the people in the country, but it is a sure thing that if the prices for agricultural products are not sound, farmers will stop producing and the population will become increasingly dependent on imports and food aid. Both often have fatal consequences for the local food production. I believe food aid is distributed far too easily by the Americans, among others. Europe might have the opportunity of having a heart-to-heart talk with them in the framework of the World Trade Organisation. In addition, Europe must, in my view, also be cautious when it provides food aid.
As far as the prices on the world market are concerned, we cannot influence these, but we can enter into a dialogue with the governments in the countries in question to adopt a clear price policy, thus ensuring that imports from the world market do not adversely affect local food production.
I should like to make two other points. We often think that we can solve this problem by throwing money at it and that if we gave some money to the public information services, it may be possible to solve this problem. I do not think so. If we gave money for five years, the problem would recur in five years' time. In my view, the dialogue should also be extended to include the way in which the public information services, together with the veterinary services, can become more financially independent. How can they be funded to a large extent by the local population itself? I am mainly thinking of the veterinary services, for cattle, in particular, plays an important role in Africa's food production. Vast areas that cannot be used for food production at the moment can then improve in future thanks to veterinary facilities. The Commission must play a central role in this dialogue about self-sufficiency and financial independence, and this is a far better solution than giving money alone.
Obviously I welcome the adoption of a European Parliament resolution on the FAO World Food Summit. After all, it was my group that requested it. Five years after the first summit, it is clear that the progress made - a fall of 40 million in the 800 million who are suffering from hunger - is very small compared with the objective of halving the number of undernourished people by 2015.
The resolution contains some interesting paragraphs, such as the one about the need for the new WTO round to focus on development and food security and the need for concomitant reforms of the common agricultural policy and common fisheries policy. Overall, however, the commitments made are very weak: the resolution does not recognise the supremacy of the right to food, or to sovereignty over food supplies, and neither does it tackle the structural factors which generate food insecurity.
In fact, as we are well aware, it is not the quantity of food available in the world that is the problem, but the way that it is distributed amongst those who live there. The new technologies on reproduction, in particular genetically modified organisms, will not change anything either; quite the opposite. Thanks to these seeds and genetic technologies, small farmers and the people who live in the South are even more at the mercies of the multinationals. Not only are these firms tightening their grip on farmers by selling them their magic seeds; they are also encouraging them to produce food for consumers in the North, to the detriment of their own needs. This explains why three quarters of the people suffering from hunger in developing countries are small farmers.
The time has come to put an end to unfair commercial rules and practices where trade in agricultural goods is concerned. The European Union should not delay in scrapping its export subsidies. It is not enough to talk about joined-up Community policies; this principle also needs to be applied in practice. The objective of the millennium is to halve poverty by 2015, not to protect our farmers, our fishing fleets and our agri-food industries; that is why we will be asking you to support our amendments.
The best way to fight famine is actually to give access to the earth, access to water and access to genetic resources back to the people of the South, and to protect their farmers and their own markets.
The right of everyone everywhere to a healthy and adequate diet should be recognised and respected in practice throughout the world. It is a fundamental human right. The preparations for the World Food Summit should in fact make it possible not only to affirm this, but also to put it into practice once and for all. The time is over for expressing wishes and making declarations, too few of which are followed by action, when there are 826 million people in the world who are still suffering from hunger - almost 800 million of whom in developing countries - and when there are 2 billion people who are badly nourished. No one can be unaware that in such cases the most vulnerable are women and children.
The commitment we made six years ago was already to halve the number of people suffering from hunger by 2015, but a quick calculation shows that at the current average rate of reduction of 8 million a year we will not be able to meet this objective.
It is therefore a matter of urgency to address the consequences of this tragedy by of course providing financial aid, contributions and programmes, but it is also vital to tackle the root causes of this situation. The liberalisation policies encouraged by the WTO to open up the markets of developing countries pose a serious threat to countries that are already weak, as does the ever present reality of debt. Wars, policies of establishing hegemony and of seeking outlets, at whatever price, for products from the North, and the quest for profits, even when it means privatising the South's natural resources, all threaten food security. Making trade a priority over development can only widen still further the gap between opulent wealth and extreme poverty and make it harder for the South to gain sovereignty over its food supply and have this respected.
Nevertheless, every country has the right to choose freely how it is going to supply itself with food. Access to adequate food and the means of producing it and access to resources are the best ways to guarantee the right to food and make it a reality. A trade policy which respects local production, the income of small farmers and the needs of the local people and where cooperation is based on a relationship between equals is the only possible way to find a lasting solution to the problem of food security in the world.
Madam President, large numbers of malnourished people still deserve our concern. The speed at which malnutrition has been falling over the past decade is disappointing. At this rate, the objective to halve the number of malnourished people by 2015 will not be achieved. I wholeheartedly support a more dynamic approach. This dynamism is not evident from the level of development aid. If the rich countries carried out their pledges of Monterrey, aid would rise up to 0.24 % of the OESD's joint national income in 2006. This is still a sharp drop compared to the 0.33 % of the early '90s. A greater effort is what is required here.
For structural improvement, a sound trade system, in addition to aid, is vital. According to the FAO, trade liberalisation is beneficial to all countries. Let us in this connection not overlook the fact that developing countries are forced to open their markets, while rich countries quite often display a reluctant attitude. Partly in view of the poor countries' need to protect themselves against cheap food imports, the FAO must make a case for gaining more insight into the functioning of institutions, such as the WTO. Moreover, where does self-sufficiency fit in the package of often export-oriented measures?
In short, I urge Member States to make every effort to commit to good food, which is fundamental to human life, not only simply out of self-interest, but because it is within our remit and because we have received the resources for this purpose.
Madam President, Commissioner, ladies and gentlemen, given that 826 million people worldwide suffer from chronic malnutrition, I welcome the fact that this House is aware of the situation and is adopting a resolution on the forthcoming World Food Summit in Rome. At the World Food Summit in 1996, four priorities were set: food security, international agricultural trade, sustainable management of natural resources, and rural development. These commitments by Member States should now be reaffirmed and action taken to achieve the goal of halving the number of undernourished people by 2015.
A further key point will be the approach to, and management of, water resources. The EU must continue to focus in particular on poverty reduction and sustainable development. Democracy, the rule of law and respect for human rights, a sound economic policy, gender equality and environmental aspects must be at the forefront of development. There is a clear link between hunger and poverty, and hunger can be both the cause and the outcome of poverty, conflicts and war. The development of entire regions, and rural regions in particular, depends on this. Then, of course, there are natural disasters such as draught and floods, which simply deepen poverty. The international community has a responsibility to provide relief in these situations.
Commissioner, the EU's policies should be shaped in a way which enables us to move away from short-term food aid towards long-term support which provides farmers with the necessary technology and know-how at local level. Our goal should be to promote agriculture in the developing countries vigorously so that it is capable of sustaining its own population and is no longer dependent on international food aid. In this context, I should like to mention the EU's trade restrictions and export refunds which are often sharply criticised. The European Union has developed an agricultural model which is designed to establish framework conditions for all farmers in Europe, regardless of location - even in less-favoured and peripheral regions - to operate effectively with a secure income. The job of the farmers is not only to produce food; they also play a key role in protecting and preserving natural resources and landscape.
With its multifunctionality, all its specific features and social significance, our European agriculture model could set an example to others. Agriculture is not directly comparable with other economic sectors. Given that the EU is also the world's largest importer of agricultural products, I do not think we can continue to voice criticism of the CAP in this way. I would therefore urge the critics to adopt a more creative approach.
Madam President, the World Food Summit, which is to be held in Rome next month, is part of a series of meetings that are setting the parameters for contemporary international relations, but I do not think that this is just one more summit: the World Food Summit concerns the most important fundamental right, the right to life or survival, which regrettably, hundreds of millions of people are currently deprived of.
Eradicating hunger and guaranteeing food security are essential conditions for development, but this development is hindered by malnutrition. Moreover, food security affects other aspects of development and of North-South relations, such as the sustainability of agriculture and world trade.
For these reasons, the Socialist Group has worked particularly hard on this resolution and we have introduced the fundamental right to food security, the principle of food sovereignty and freedom of choice of agricultural and biological technologies, considering water and biodiversity as inalienable public property, the need for coherence among European policies, particularly among development and trade policies and the common agricultural policy, and the principle of proximity of production, processing and sale of food products, including food aid. By introducing these elements, we have managed to moderate both proactive tendencies and the zeal for liberalisation.
We think that the Rome Summit should be a success that revitalises the objectives of the millennium, including reducing hunger and malnutrition by half by 2015, an objective on which we are behind, because as has been said it is decreasing at a rate of 6 million people per year when the figure should be 22 million per year.
We would particularly like to draw the Commission's attention to the fact that in September negotiations begin on the economic association agreements with the ACP countries, and to the absolute need for coherence between development policy and the position it takes within the WTO.
There are six amendments to this resolution, all of which were tabled by my colleague Didier Rod, which we agree with and are going to support, and we are only going to leave voting free on Amendment No 5, which aims to introduce a new paragraph 14a.
Let me start by saying that what Mr Bowis said is something I can agree with from one end to the other. Real starvation, in most cases, relates to conflict situations. These are the low points. But it should also be possible to reach the goal of halving the food problems because those conflicts are man-made. We are now studying the situation very carefully in Zimbabwe. Our analysis is that even if it is true that there is a drought problem in the region, by far most of the problem of access to food in Zimbabwe is man-made. It is a politically created, negative situation. That will not keep us from carrying out our humanitarian mission. We have to be clear what we are facing. Strangely enough there is some optimism to be found in the notion that conflicts are one of the main causes of starvation.
Mr Mulder mentioned the need for a correct pricing policy in the developing countries and the need to concentrate on Africa. I agree. One of the reasons we want to move more towards giving food aid in the form of cash is to stimulate the development of adequate pricing structures and market situations in these countries.
Mr Mulder also mentioned that giving food aid, as such, can be problematic. He mentioned both the European Union and the United States and the agricultural policies here as part of the global problem. Once again, I could not agree more. Let me quote part of the editorial in the Herald Tribune yesterday with the headline "An awful farm bill": "George W. Bush signed a farm bill on Monday that represents a low point in his presidency - a wasteful corporate welfare measure that penalises taxpayers and the world's poorest people in order to bribe a few voters. Bush said he was pleased to do this and delivered a brief statement suggesting that he is either dishonest or utterly ignorant of what he has just done." These are strong words. For Europe complacency is also a real risk. We have some soul-searching and some reforming to do ourselves.
In Monterrey, the World Bank, IMF and WTO top management were in fact the ones pushing and really arguing that the global distortion of agricultural policies in the rich world is a core problem. The figures are the following: we give about USD 50 billion a year for development assistance globally, whereas we are spending more than USD 300 billion on subsidising agriculture in the US, Japan and Europe.
These are figures that are used deliberately by the management of those institutions to inject some realism, seriousness and proportion into the global discussion of North/South relations. This will also be an important theme at the World Food Summit in Rome. Clearly, we in Europe need to draw the right conclusions.
Finally, on the need to move towards food security and long-term development instead of continuing old fashioned food aid, again I could not agree more. Ethiopia, a few years ago, was, hopefully, the last case where we were more or less hijacked into pouring in wheat instead of attacking the roots of the problem. For this reason also I hope that the meeting in Rome will produce real results.
(Applause)
Thank you, Commissioner Nielson.
I have received six motions for resolutions
Mr President, on a point of order, in case some of you are too polite to mention it, you may be aware that there is a very nasty smell around the building. I just want to reassure you that the College of Quaestors is taking care of it. It is believed that something rather nasty may have died in the works - a large rat or even a small mouse - but we hope that by this afternoon it will have been cleared up.
All Members are therefore invited to look for the body.
It is my great pleasure, on behalf of our President and the entire House, to welcome members of a delegation from the Uzbek Parliament, who are seated in the official gallery, to the third meeting of the EU-Republic of Uzbekistan Parliamentary Cooperation Committee, which has just been held in Strasbourg. The delegation comprises seven members and is headed by Mr Erkin Vakhidov, a member of the Uzbek Parliament committee for international affairs and interparliamentary relations.
(Loud applause)
Mr President, Amendment No 1 in the English texts opens with the phrase 'Considers that there is a continuing democratic deficit in the European Union', and goes on to say that, 'we should democratise the institutions therefore...'.
In some language versions, the English word 'continuing' has been translated as 'permanent' which, for example in Spanish, gave rise to some distress. English is the original text. Could the translation services please get it right in the other languages.
Mr MacCormick, I will, of course, pass on your comments to the translation service, which will align the different language versions with the original version, which is the English text.
Amendment No 2:
Mr President, with the agreement of the coordinators of the Committee on Constitutional Affairs, I should like to propose an oral amendment to Amendment No 2, which is, by the way, equivalent to Amendment No 40.
The intention is to strengthen this amendment. The original wording of Paragraph 6, which would be hereby amended, indicates that the purpose of the exercise should be to achieve a balance between economic and political integration of the Union.
The authors of the amendment also wanted to mention social integration. So to strengthen the amendment I propose adding three words. The amendment would then read as follows: '?between the economic integration of the Union already in place and its social and political integration.' The words 'already in place' would therefore be added.
Is anyone opposed to our taking on board this oral amendment proposed by our rapporteur?
(Parliament agreed to accept the oral amendment)
Amendment No 57:
Mr President, I wanted to indicate that personally I am in favour of this amendment, but on the important condition that it be considered as an addition rather than as a deletion, in which case we would say that Parliament, 'wishes to see a simple and precise distribution of competences', where 'and precise' is the amendment and the rest is the original text.
If your own group, which drafted the amendment, does not object and if there are no violent protests from other Members, I propose that we proceed as you suggest.
Amendment No 6:
Mr President, on Amendment No 6, I should like to draw the attention of the House - and particularly of all those who support the general philosophy of the report and intend a priori to vote in favour of it at the end - to the fact that this amendment stands in total contradiction to the rest of the report. If therefore you support the philosophy of the report, as your rapporteur I strongly recommend that you reject this amendment.
Mr President, the first sentence of paragraph 19 is translated incorrectly in the German version. What our rapporteur Alain Lamassoure actually says in his own language is that the Union's own competences must remain small in number. In German, it says here that the Union's own competences must remain limited. That means something different. If the Union has a competence in the area of customs policy, this competence is full and not limited. The German version should therefore state: ".. takes the view that the number of own competences of the Union must remain limited". I would ask for this correction to be made.
I can assure you that the translation service will check this.
Mr President, could the same correction be made to the Spanish version, as it is different from the original?
All of the language versions will be checked, I assure you.
Mr President, I hope I am not too late. I asked in a note for an oral amendment to insert the word "by", so that it would read "or by the Committee of the Regions", and that would make a considerable difference.
The rule is that in principle it is difficult to introduce an amendment to an amendment that has been rejected, unless the House deems Mr MacCormick's addition to be a substantial and new oral amendment.
It would seem, Mr MacCormick, that the House does not agree with you. I am sorry.
(Parliament adopted the resolution)
Report (A5-0157/2002) by Baroness Nicholson of Winterbourne, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the situation in Iraq eleven years after the Gulf War [2000/2329(INI)]
Before the vote:
Mr President, I have an oral compromise amendment to recommend to the committee, which updates paragraph 14. Two days ago there was a new United Nations Security Council resolution on Iraq. My oral amendment would delete paragraph 14 and take account of Amendments Nos 12, which would fall, 13 and part of 15. I recommend that it becomes a new paragraph 6a, as the PSE Group requests: "Welcomes, as long as it does not lead to an increase in military expenditure, the adoption by the United Nations Security Council of a new resolution 1409 (2002), creating more streamlined procedures for goods to be purchased for Iraq, which removes most restrictions on non-military and non-dual use trade and investments, while maintaining the arms embargo. Passed in order to ameliorate the humanitarian crisis in basic needs. Urges the United Nations to tighten controls on Iraq's ability to import weapons and weapons-related goods and to remove all other related remaining sanctions;"
Our rapporteur is proposing a fairly substantial oral amendment, reflecting recent events, which would replace several amendments and paragraphs.
Mr President, we are in favour of this oral amendment, albeit as a supplementary amendment. We definitely want to retain our Amendment No 12.
Mr President, I recommend a vote against Amendment No 12. We have placed this amendment in 6a in order to respond to the PSE Group request. This is a sensible amendment which covers the entirety of the requests from the PSE Group. I would vote against Amendment No 12.
I propose the following procedure: if no one opposes the amendment put forward by our rapporteur we will incorporate it. However, we will have a separate vote on Amendment No 12, bearing in mind that the rapporteur is against. Is that acceptable?
(The House agreed to the procedure proposed by the President and agreed to accept the oral amendment)
After the vote on the recitals:
Mr President, depending on the outcome of this vote, I reserve the right to request the Chairman of the Committee to delete the explanatory statement in accordance with Rule 161 of our Rules of Procedure.
Mr President, our Rules of Procedure specifically state that the explanatory statement shall be the sole responsibility of the rapporteur. This always applies, and it would therefore be unusual and incorrect to reject it here. It would contravene the Rules.
This is a matter for the committee concerned and not for the plenary. I therefore propose, as chairman of that committee, to settle this at committee level.
The oral amendment to Amendment No 12:
Mr President, I wanted to ask: has a vote now been taken on the oral amendment or not, because we have to vote anyway, even if no objection is raised?
As a rule, when fewer than 12 Members object to an oral amendment being accepted, it is deemed to be included in the vote. Having said that, if the House really does insist that we put this to the vote, I would be quite happy to do so. There did not seem to be any objections though.
(Parliament adopted the resolution)
Mr President, ladies and gentlemen, there are two amendments to Paragraph 22. The first is one which I tabled on behalf of my group to take account of a proposal made in the committee by the rapporteur for the EPP, Mr Wijkman. The intention was to add a reference to a worldwide tax on CO2 emissions.
The EPP amendment seeking to delete the paragraph is acceptable if it is an addition, but if it deletes the paragraph I cannot accept it. In my opinion it completely distorts the meaning of the original text. I would request, if the EEP agrees to accept it as an addition, that we vote first on my amendment, which was in fact tabled at the EPP's request, and then on the EPP's amendment as an addition, provided that the EPP agrees.
Mr President, I am aware that this explanation of vote is likely to be lost amid the general confusion, but perhaps it will be enough for the record. The adoption of Mr Rothley's report on the fixing of book prices puts a temporary end to what is sometimes a very unwelcome development. We owe a great debt of thanks to Mr Rothley and, indeed, to all those who have contributed to this process and ensured that despite our adherence to competition, culture is still considered an important asset and - prompted in this instance by the fixing of book prices in Germany and Austria - enabled a sensible rule to be established in future in this area, which has now been copied by France as well.
The attempts by this Commission and its predecessor to give far more priority to competition than culture have fortunately been shelved recently, and in this respect, I think we can claim to have taken a positive step.
. (FR) I voted in favour of this report as did all of my colleagues from the CPNT party. The substance of the report, which defends the system of fixing book prices, for which the Member States are free to make provision in their national legislation - as is rightly recalled and stressed - is beyond reproach. On the other hand, it is sad to see that we need to be reminded of a position which is plain common sense and that a directive, which at the end of the day is relatively cumbersome, is going to have to be drafted to counter the whims of competition policy and its enforcement by the Court of Justice.
Nevertheless, there is no cause for triumphalism, because during yesterday's debate the Commissioner said that the current case law was quite sufficient and because, confident of their unacceptable monopoly on the right of initiative, the Commission seems determined to ignore this request based on Article 192, which is used only extremely rarely. This confirms that it is better to restrict the scope of Community action to what is strictly necessary upstream rather than having to repair the damage afterwards. It also explains my group's actions in respect of the Lamassoure report on the division of competences and the adverse vote which resulted.
Further to the vote on the Rothley report concerning the fixing of book prices, I should like to say the following.
Most countries already use some method or other for fixing book prices, or they are considering introducing this in the foreseeable future. In its resolution of February 2001, the European Council drew attention to the book's special cultural value and the importance thereof for promoting cultural diversity within Europe. He has therefore asked the European Commission to take this into account when applying competition rules and rules on the free movement of goods, and only to act if existing national fixed price systems are deliberately being circumvented and if this has an adverse effect on trade between Member States.
In its agreements with the German book industry on 22 March 2002, the European Commission clearly took this on board. It thus appears that the book justifies its existence as a cultural entity and falls within the remit of Article 151 of the Treaty. On this basis, I conclude that I have to vote for Mr Rothley's report, in which he points out that every Member State shall be entitled to introduce fixed price systems for books, but that agreements must be reached at European level in the case of cross-border trade, and particularly in the case of national price fixing schemes being deliberately circumvented. What is important is that all market operators involved obtain legal certainty via a stable, economic and legal framework, but also, and this is just as important, that the cultural diversity, of which the 'book' as an item of cultural value forms part, is respected and promoted.
. (FR) The 2002 broad economic guidelines are less attractive than the Commission suggests. In several Member States, including France, we are seeing a renewed threat of inflation; this may cause the European Central Bank to raise interest rates, which would have adverse consequences for growth. And growth remains weak, because the recovery is a long time coming in Europe, while it has already arrived in the United States.
On both of these aspects the euro has had a mixed or unfavourable impact: the changeover of notes and coins does indeed seem to have caused an upsurge in prices - let us hope that it is only a temporary one - and as for growth, we are still waiting for the 'doping effect' which monetary union, according to its champions, was supposed to unleash.
In this unfavourable climate, France is caught in the trap of the budgetary heritage left by the Socialists. The Commission's warnings to the new Raffarin government, seeking to reduce its margin for manoeuvre still further, ought to demonstrate to all French people that the uniform straitjacket of the Stability Pact may, in some cases, be contrary to the national interest. We are facing the disastrous, but logical, consequences of the agreements that we signed in Maastricht and thereafter.
. (FR) With the Council and the Commission representing the governments, the European Parliament is called upon to embody democracy and express the concerns of the public at large. However, Mr Trentin's draft report is the perfect illustration of the fact that, although Parliament is elected by universal suffrage, the interests that it represents are solely those of employers, and are contrary to those of the Union's working classes. The modifications requested by Parliament's rapporteur will all lead to a deterioration in workers' terms and conditions.
The report calls for employment to be more flexible. It recommends what it has the cheek to call 'active ageing', which amounts to making people work for longer and pushing back the retirement age.
If it mentions social policy at all, it is to affirm with brutal cynicism that it has to be 'a productive factor'. If it envisages having, for example, a policy of 'lifelong learning', it is to provide employers with a mobile workforce that has the right qualifications to meet their needs.
As regards 'restructuring processes' - in fact mass redundancies - it merely, 'promotes preventive consultation of employees'. The only social measure in this report is therefore the obligation to inform workers that they are going to be made redundant!
We will therefore be voting against this text, which has been drawn up for, and on behalf of, employers.
. (FR) When a large number of parties on the extreme right start gaining power in Europe, or come within a whisker of doing so, it is high time we considered why this is happening and what disastrous consequences it will have for our democracies.
Nevertheless, the traditional political parties continue to follow their own agenda, without questioning what they do, while sharing out the top jobs amongst themselves.
Nevertheless, economists, governments and the European Commission continue their relentless pursuit of ever more liberalism.
Economic 'rigour' is not the right response, despite it being one of the conditions of having a global policy which is closer to the people.
Liberalism could have advantages to offer in some sectors, but only if it is managed and regulated.
Above all, today's broad economic guidelines need to be completely revised if we are to eradicate unemployment and poverty.
I do not recognise this objective in the documents we have before us.
Our vote against shows our opposition both to the guidelines of the economic policies based on the Stability Pact and to changes contained in the report that also point in the same direction. Unfortunately, the Community institutions, particularly the European Parliament, insist on keeping to the course of the macroeconomic policies despite all the evidence and the need for growth and employment in the European Union. We should be moving in the opposite direction, with more investment, particularly public investment given the period of economic slow-down, the risk factors persisting on an international scale and the growth in unemployment.
The Trentin report calls for fulfilment of the Barcelona strategy, confirming the liberal trend of Lisbon. It calls for greater flexibility in the job market, and accepts wage moderation, despite introducing the possibility of growth based on productivity, and forgetting that the move from wages to profits did not result in more investment or more jobs. It also calls for worker flexibility and mobility and wants higher quality jobs, which is a contradiction. There will only be more jobs if there is more investment, and higher quality if the jobs are not temporary, insecure and poorly paid, which the report unfortunately does not confirm. Even certain positive aspects that it addressed were voted down in plenary.
. (FR) The Solana report which will be presented to the Seville European Council in June sets out reforms of the Council's working methods which we consider to be judicious.
In particular, we support the measures to increase transparency (making Council debates public when it is meeting in legislative formation), to refocus the role of the European Council on providing impetus for the Union's development, to increase efficiency by separating the current General Affairs Council (GAC) into two formations: a General Coordination Council (with the national ministers for Europe) and a Foreign Affairs Council (with the ministers for foreign affairs).
Furthermore, the rapid rotation of national presidencies may admittedly be to the detriment of the continuity of the Council's work, but it also heightens the institution's profile and contributes to its high public opinion rating. In our opinion, it is possible to reconcile these two aspects 1) by extending the presidencies of all of the technical councils (to say three years) entrusting the task to the country best qualified for the job in each case, but also 2) by continuing the rotating presidency system for the European Council and perhaps also for the new General Coordination Council, and - why not? - with even more frequent changeovers (every three months) so as to take account of enlargement.
The resolution adopted today in the European Parliament follows the federalist line, an example of which is the attempt to make the operation of the Council, in its legislative capacity, more like that of a parliament, bringing it closer to being a second parliamentary chamber at European Union level.
Basically, however, the important thing to stress is that it bypasses the central issues that the Council is debating today, particularly the model for rotating the presidency or the working languages, amongst other matters.
Indeed, in the speech he gave at yesterday's sitting, Javier Solana again stated that it is not possible to keep the current system of rotating the Council presidency every six months, based on the false argument of the enlargement of the EU. This raises the possibility that other models may be introduced, particularly an election model, which would strengthen the influence and power of the large countries to the detriment of full and effective equality of rights among the Member States, a situation we firmly reject. The same can be said of the working languages, an area in which the principle of equality among the Member States is at risk, which is a situation we also reject.
On the other hand, it is significant that the proposal presented at the Barcelona Council by Javier Solana on Council reform has not been publicised (and we may wonder why this is so). This is an item on the agenda for the Seville Summit to be held in June.
British Conservatives are abstaining on this resolution. We have consistently championed the cause of greater transparency, openness and accountability but this is a separate matter from calling for the precedence of the Community method in every area of European Union decision-making.
Mr President, let me say, first of all, that the Lamassoure report comes within the context of Treaty reform and that the hypothetical approval of a European Union Constitution is a demand arising from the historical success of the integration of the European Union. This context must not be upset by circumstances inherent to the immediate situation that have nothing to do with the European institutions and everything to do with certain kinds of chauvinism and extremism and with the negative and, above all, ongoing abandonment of the welfare state as a guideline for national policies. The Lamassoure report responds to that demand and provides the Convention with valuable ideas on the crucial matter of the division of competences between the institutions of the European Union.
In my brief speech, I should like to point out that, in its initial draft, under the concept of partner regions of the Union, the report attempted to institutionalise the presence in the European Union's institutions of territorial units with legislative competence, that is, constitutional nationalities and regions, Länder, federal states that have a constitutional and, in certain cases, an historical and political identity as nations, which cannot be ignored or denied in this Europe of unity in diversity.
In the final report adopted today, however, this appropriate and necessary concept does not appear. Nevertheless, it clearly welcomes the need to recognise the role of territorial units, pointing to the part they should play in implementing Union policies and encouraging the Member States to let them participate in those Union decisions that particularly affect them.
I think it is particularly significant that the Lamassoure report should ask the European Parliament's Committee on Constitutional Affairs to draw up a special report as a way for territorial parliaments with legislative powers to participate in the European Parliament's Committee on Regional Policy.
My Group, which includes representatives of nations without their own State, such as my country, Galicia, ?
(The President cut the speaker off)
Mr President, last night, like many of us, by invitation of the mayor of Strasbourg, I attended the usual annual asparagus festival, and this was an extremely successful event for which I would like to thank the mayor and the Strasbourg municipal council. Well then, during this very enjoyable event, I wondered to myself how I should vote on Mr Lamassoure's important report on competences. An excellent idea came to me: I should say that I consider the matter extremely important and so I have decided to vote for the motion, not least as a call for the European Parliament to be given sole competence on some issues, at least.
Thank you, Mr Fatuzzo. We take note of your proposal to make the city of Strasbourg responsible for asparagus.
The Lamassoure report (A5-0133/2002) concerns the division of competences between the European Union and the Member States, something which constitutes one of the most basic issues for the Convention. Significant parts of the report confirm and clarify the current situation, but the report also includes other important features, such as a demand for open coordination necessarily to be accompanied by parliamentary control.
We support all the essential features of the report and the ambition it expresses to create a constitutional document which, without hindering the future development of European integration, clearly states in which areas the EU has exclusive competence and in which areas competences are shared with the Member States.
On certain points, we cannot, however, concur with the report. We do not believe that the pillar structure can just simply be removed in the way the report may be interpreted as recommending. We do not believe that the funding of the EU's budget, its foreign and defence policies and the whole of the third pillar should be made competences of the EU. We also object to the European Parliament's distinguishing between different regions by giving regional parliaments with legislative powers the opportunity to participate in the European Parliament's committee work. We disagree with the report when it demands the right for the EU institutions and Member States to call upon the EC Court of Justice to give rulings on legislation concerning the principles of subsidiarity and proportionality. It is very important that these principles be complied with and respected, but they are political rather than legal in nature.
We wish to emphasise that including funding of the EU budget under the EU's own areas of competence should not, even in the long term, lead to the EU's being given its own right of taxation.
We voted against the Lamassoure report for the reasons given in our replies to the Convention questionnaire on the Union's missions. This report takes no account whatsoever of the numerous amendments which we tabled but which were rejected by the federalist majority in committee.
Most importantly, we launched a specific appeal in our amendments in favour of a basic treaty which would recognise the prime role of the national democracies and draw logical conclusions for the Union's institutions, especially the need for proper control of subsidiarity. The members of the French parliament have outlined this basic treaty, which is available for public inspection at our secretariat.
Similarly, we called for the treaty to create an interparliamentary pillar, between the Community pillar and the intergovernmental pillar, under which European decisions would be taken by networked national parliaments. This pillar would have strict respect for national sovereignty and would be responsible for numerous national matters which require exchanges at European level, such as coordinating social legislation. It would also be the main forum for discussing all matters relating to the movement of people and immigration, some of which would be taken up by the Community pillar.
The French delegation in my group has no intention whatsoever of endorsing the conclusions of this own initiative report.
The current system for division of competences is horribly complex, it is true. We agree with the rapporteur that the Member States 'must have competence under the ordinary law and the Union must enjoy only the competences allocated to it'. And, we cannot deny that there is a widening gulf between citizens' expectations of Europe and the issues it actually deals with.
However, there is no justification for rules clarifying the division of competences to be introduced in a 'European constitution' which the people have given neither Parliament nor the Convention a mandate to draft.
Even if we clearly need to define a hierarchy of Community rules, this does not mean that Parliament's legislative competences should increase as a result. The democratic legitimacy of the Union derives solely from the consent and from the participation of the people in the process under way. In other words, it resides within the European Council, the Council of Ministers and the national parliaments. Finally, we reject this report because, on the pretext of improving the division of competences, the rapporteur is merely seeking to increase the Union's and Parliament's competences ...
(Explanation of vote shortened pursuant to Rule 137 (1) of the Rules of Procedure)
Mr Lamassoure's report to Parliament is extremely low on social content and, far from correcting this omission, the votes cast this morning have basically exacerbated it.
The report says nothing about a guaranteed high level of social protection for one and all, nothing about the implementation of a coordinated approach to pay rises, nothing about quantified, verifiable objectives in the fight against poverty and exclusion.
The majority vote therefore takes no account whatsoever of the demand - the broad-based and rightly exacting demand - of our citizens for the social situation to be improved and for real economic and social government to be created in the Union.
The European Parliament barely even defends what is an unsatisfactory social status quo and has confined itself to perpetuating the image of a bureaucratic Europe in the pocket of major financial interests. In doing so, it is sending out a revolting signal to the Convention on the Future of Europe. My colleagues and I refuse to have anything to do with this despicable exercise.
From the perspective of the UK Independence Party, it is not possible for me to entertain any formalisation of the division of competences between the European Union and Member States.
Our view is that there is no room in a stable, prosperous Europe for the type of supranationalism represented by the European Union. We do not agree that, in order to live in harmony, there is any need to vest powers in a central authority which transcends the nation-state - which we regard as the bedrock of democracy.
Rather, we are totally in favour of the type of intergovernmentalism represented by the Council of Europe and the Commonwealth, where independent nation-states freely co-operate on issues of common interest. Here, we believe the United Kingdom should be driven by the ethos of being a "good neighbour", respecting the rights and independence of other nation-states and taking a responsible role in the global community.
On this basis, therefore, the attempt in this report to circumscribe or better define the competences of the Community - however well motivated - breaches our fundamental view of how nation-states should work together. For this reason, I have voted against this report.
. (ES) As part of the work of the Convention and in thinking about drawing up a Constitution that will enable us not only to successfully complete the enlargement process that is in progress but above all to provide the European Union with a democratic and effective government that responds to the challenges and concerns of the world in which we live, dividing competences between the European Union and the Member States is essential. In order to ensure that the Union functions properly we need to define the responsibilities of each of the institutional levels within it. And for those of us who advocate a federal model, that division of competences means that we can establish a federal rather than a subordinate relationship between the Union, the Member States and the regions with legislative powers, which is the foundation for a federal Europe based on the principle of subsidiarity. That is why this excellent report by Mr Lamassoure is so important and why I have voted in favour of it.
It is a shame that the proposal to create a status for a region associated with the European Union was ultimately rejected through the opposition of those who do not wish to understand that the European Union is a global entity that does not end at the borders of the Member States. But it must be said that the Lamassoure report has taken a step in the right direction. The fundamental texts of the European Union cannot continue to ignore the existence and functions of the regions with legislative powers as a result of, in cases such as Catalonia, an irrefutable sense of collective identity, because those regions are responsible for managing a large proportion of Community policies and because Europe cannot be built behind the backs of the people that are part of it.
The proposals included in this report arise from and develop the process begun at Maastricht, which defined federalism as the direction for today's 'European integration'. The report contains proposals that undermine the national sovereignty of the European Union Member States, and we reject them, notably the proposal that foreign policy and the definition of the legal basis of a 'common area of freedom and security' should become the exclusive competence of the EU. These proposals are extreme compared with others that have upheld shared competences. Another proposal that stands out is that the funding of the Community budget should be exclusively an EU responsibility, with the consequence that instruments like a 'Europe tax' would be created, something we also reject.
In general terms, the report aims at the constitutionalisation of the Treaties, placing them above the national constitutions in fundamental competences. Even in the case of competences shared between the EU and the Member States, the definition places the EU as the one that 'lays down the rules', 'coordinates' or 'intervenes in a complementary or a supplementary fashion'. The nation states would virtually be left with just the transposition of rules or the implementation of guidelines using the budgetary and tax resources available to them, as in the significant example of the attempt to renationalise the costs of the common agricultural policy.
We do not at all share the views presented in this report.
Paragraph 30 of the draft report states 'that the exercise by the Union of its competences, whether exclusive, shared, additional or coordinating powers, must no longer be thwarted by paralysing (no power of initiative, unanimous decision-making, ratification by the Member States) ? procedures'.
This means that, by majority decision, it will be possible for the EU to take initiatives in all the areas in which it sees itself as called upon to act, without the Member States being able to curb initiatives or seek the opinion of their national parliaments or the people of Europe. In spite of the fine words about the EU's having to draw closer to the people, the latter are still not to be asked for their views when the EU's political projects are developed.
The report would introduce employment policy into the EU constitution. That would entail the centralisation of labour market policy in the long run and a shift towards unilateral economic policy. We believe that this is not the way to go in order to achieve the EU's goal of full employment.
It needs to be possible to adapt employment policy to local needs if it is to be effective. The open coordination process that currently applies in the employment sphere allows policy to be adapted in this way, with a secure basis in the conditions experienced by local players. This process should therefore be strengthened and not, as proposed in the report, dismantled so that it disappears from Community policy.
I did not vote in favour of the Lamassoure report because it anticipates the work being done by the Convention. We cannot call on the representatives of governments, national parliaments and the European Parliament to redefine the future architecture of the European Union and, at the same time, try and draw up plans for the house of Europe on our own. If we need to define who does what in Europe and why as clearly as possible, the European Parliament cannot do so alone.
- (DA) This report shows with frightening clarity that the European Union is progressively being turned into a federal state, with disastrous consequences for national independence, including Danish democracy. No less frightening is the report's demonstration that the EU's dominance of the national democracies is, in theory, boundless.
Irrespective of the fact that we are able to concur with many of the points of criticism tabled by the minority on the committee, we have also voted against the amendments tabled by, for example, Mr Bonde. We protest against the fact that these proposals have been tabled on behalf of the Group for a Europe of Democracies and Diversities, because the proposals have not been debated in the group and because quite a few sub-groups, including the People's Movement, cannot support the idea of an EU Light constitution, which is what the proposals are substantially about.
Current European legislation is a patchwork of stand-alone treaties, regulations and directives, alongside a separate constitutional rights charter without a clear status. Some of the allocation of responsibilities to the EU appears rather indiscriminate and goes further than is the case in federal states. Furthermore, some of the presumed responsibilities of the Member States are, in practice, exercised by federal states, often boasting their own language and culture, and with the ambition of becoming a fully-fledged Member State of the EU themselves. It is therefore justifiable, for the benefit of the public at large, to map out what has been decided in the past, what the intention was of these decisions and whether these can work in a coherent and acceptable manner. Unfortunately, Mr Lamassoure wants a great deal more than what his clear instruction manual stipulates with regard to democracy. What he refers to as 'diplomatic instrument', he would like to replace by a constitution for a European superstore. Is this an attempt to lay down the outcome of the Convention on Europe's future before the event, or an instruction to vote for the MEPs who form part of this Convention? If that is the case, this is a premature and non-transparent exercise which does not receive my support.
I cannot vote in favour of Mr Lamassoure's report for reasons that include the following.
The report is clearly supranational in character. I support intergovernmental cooperation, but not the supranationalism advocated by the rapporteur. Nor is public opinion in favour of a federation, something clearly shown by the last EU elections.
I also object to the demands that the common foreign and security policy be made into a Community issue, that a special chamber be set up within the Court of Justice with responsibility for an EU constitution and that the principle of unanimity be done away with in the Council of Ministers.
Nor do I accept that the regional parliaments with legislative powers should be given the opportunity to participate in the European Parliament's committee work.
Nor can I accept compulsory coordination of budget and finance policy.
In presenting its views to the Convention, Parliament should instead concentrate on the changes that are required if decision-making in an enlarged EU is to be coped with successfully.
This report on the situation of the Iraqi people eleven years after the Gulf War makes depressing reading and we cannot but share its views. However, it does not even call into question the responsibility of the imperialist powers either for the war itself or for the awful long-term consequences of it for the Iraqi people, a people suffering under the double whammy of a vile dictatorship and punishment by the superpowers.
Worse still, the report uses this dictatorship as a pretext for planning and justifying renewed military intervention, just as soon as it is sanctioned by the United Nations. And, as we know, the Iraqi people will be the first to suffer from any such intervention.
The humanitarian terms in which this report is couched are an embarrassingly thin and hypocritical disguise for the barbarity of the superpowers and the world order which they impose on people. We voted in favour of the only amendment which opposes this premeditated barbaric warmongering but we rejected the report, which merely seeks to justify it.
Our abstention on this report on the situation in Iraq is basically the result of the contradictions that remain in it. Two main reasons stand out:
The first concerns certain positive aspects of the report, namely support for the decision to lift the sanctions on Iraq, except for the arms embargo, but in a mitigated manner. The terrible conditions of life there, however, mean that every effort must be made to put an end to the economic and trade sanctions, for humanitarian reasons.
The second has to do with the negative aspects, revealing the European Union's difficulty in freeing itself from its dependent position vis-à-vis American interests, an example of which is the House's rejection of the amendments we tabled, namely the proposal to hold an international enquiry into the health and environmental consequences of American and British bombing in 1991, due, specifically, to the use of depleted uranium weapons. A further negative point is the clear lack of condemnation of the bombing raids that Iraq still suffers periodically.
The ?icholson report voted on today by the European Parliament basically adopts the American argument on Iraq (criminal state etc.), thereby providing practical cover for the intervention planned by the USA. It is unmoved by the dramatic consequences of the embargo against the Iraqi people and fully justifies the imposition of it. It admits that the ultimate aim is to topple Saddam Hussein and the terms and conditions which it sets for lifting it are tantamount to not lifting it.
The text is riddled with provocative proposals for crude intervention in the internal affairs of another country, overlooking the fact that interventions to date have basically strengthened the dictatorship of Saddam Hussein.
An example of the ?U's feelings towards the long-suffering Palestinian people is given in the reference to the campaigns by suicide bombers, which it calls "the very worst acts of Palestinian terrorism".
Communists know all about crude violations of democratic rights and persecution and freedom fighters and Communists were the first to fall victim to the Hussein regime. But we believe that the fight against undemocratic regimes is a matter for the people suffering under them. International solidarity also plays an important part, but that seems to be the last thing on the EU's mind. It is for these reasons that the least we can do is to vote against the report.
Ever hopeful that the scissors of censorship wielded by certain officials on the means available to those elected by universal suffrage to make their positions known to those who democratically elected them to represent them at the European Parliament will not cut this explanation of vote to complete shreds, I should like to point out that the Nicholson report would certainly have gained in credibility had it posed the question of the advisability of maintaining the embargo against Iraq more clearly. Having quite reasonably recommended that most economic and trade restrictions should be lifted but that the arms embargo should be maintained, why not justify this recommendation by making a full appraisal of the failure of this general embargo to achieve the fundamental objective which it was supposed to achieve, i.e. to prevent Iraq from regaining sufficient power to threaten the security of other states? At the same time, why not recognise the various nasty and very serious effects which the embargo has caused and which are likely to foster dangerous frustration, such as the food shortages and health problems among the civil population, the destruction of the economic fabric and infrastructure and the emergence of an unhealthy economy which thrives on circumventing the embargo? This is no longer a policy ...
(Explanation of vote cut short pursuant to Rule 137 (1) of the Rules of Procedure)
Mr President, after pointing out an error in the agenda one day, Mrs Doris Pack was referred to as the 'Stability Pact rapporteur', for we all acknowledge her competence in this matter of the Balkan regions and the Stability Pact. Moreover, it might not be so very silly to call Mrs Doris Pack 'Mrs Stability Pack' - I am sure she will not be offended. Puns aside, I would, in any case, like to stress the importance of this document, which seeks to help Albania regain its proper role in the new Europe.
I always wonder, Mr President, whether it is right that discussions on sustainable development in the world never include mention of the fact that one very important aspect of the lives of men and women in Europe is the quality of life they enjoy during the various stages of their lives. There are many of us who are extremely well off, both in economic terms and in terms of health, when we are young and while we work too, but when we grow old, we find that we no longer have the same standard of living. Why do we not also do something to reduce the disparities between the economic and social standards of living we enjoy during the different stages of life, that is when we are young, when we are middle-aged employees and when we grow old?
This report raises the question of the future of our planet from the point of view of pollution in brutal terms.
Ten years after Rio, things are not looking too good.
The progress made is out of proportion to the problems and the natural development prospects of emerging countries are sure to aggravate the situation from an environmental point of view (just imagine how much pollution a country like China will produce once it is has caught up with us).
I do not know if the European Parliament will avoid the final catastrophe, but its intervention is bound to do some good.
Mr President, there is a reason why Mr Lannoye was appointed rapporteur of this proposal, which seeks with this global partnership to achieve sustainable development in the world, for I am sad to say that many people - and there are a great many - live in poverty. The hope and the desire behind this appointment is that Mr Lannoye, who, as we know, usually draws up reports on foods such as chocolate, butter and marmalade, which are constantly available to us, will succeed in doing as much for the developing countries. Let us hope so!
This joint resolution makes depressing reading: 1.2 billion human beings survive on less than a dollar a day, 815 million people suffer from chronic malnutrition and so on and so forth.
The signatories to this motion are careful not to mention what and who is to blame for the under-development and misery in which three-quarters of humanity is kept, in other words, the major industrial and financial groups and their imperialist government lackeys, which rate the economy of our planet and, in the final analysis, the existence of its entire population below the profit motive.
Although we voted in favour of the amendments which condemn some of the individual consequences of this race for profit, we did not vote in favour of the joint resolution which, even when it comes to aid, contains irresolute promises rather than specific undertakings and the whole purpose of which is to make a society dominated by the capitalist profit motive and its sole beneficiaries look like some sort of patroness.
The next item is the debate on the report (A5-0128/2002) by Mr Miranda, on behalf of the Committee on Development and Cooperation, on the communication from the Commission to the Council and the European Parliament entitled 'Building an effective partnership with the United Nations in the fields of Development and Humanitarian Affairs' [COM(2001) 231 - C5-0396/2001 - 2001/2154(COS)].
Mr President, we may not be many, but I am sure we are good! Commissioner Nielson, I believe we are in complete agreement on the need to forge an effective partnership between the European Union and the United Nations, especially in the fields of humanitarian affairs and development. This became evident in the debate and the vote we held in the Committee on Development and Cooperation, and I hope it will happen again now. Anything else would be incomprehensible, given the universally declared aims in these fields, especially the challenges and goals of the Millennium Declaration, and, at the same time, the glaring lack of coordination in putting them into practice and the obvious scarcity of resources available thus far.
It is a pity, however, that the Commission did not take an all-inclusive, integrated approach to this partnership right from the start and has left the questions of security, peacekeeping, conflict prevention and crisis management until a later date, all the more so since these aspects are known to be connected with the issues behind this communication. Even so, I think the general sense of the communication is positive, especially when the United Nations is taken as a basic reference and pillar for the pursuit of the Community's aims and policies in these fields.
It is important, however, to go beyond the contradiction which is quite obvious today, in that, on the one hand the Member States play a major role in the United Nations, especially in terms of their financial contributions to its various activities and its budget or the large contribution made by the same Member States and the European Union itself to the various United Nations funds, whereas, on the other hand, they clearly both have relatively little political influence, particularly in the specialised agencies.
This situation must change, and it must be based on greater coordination among the Member States themselves and greater involvement by them and the European Union in the various stages of United Nations programmes. Above all, they also need to be more involved in the drawing-up of development strategies and in the planning and performance of activities to be carried out in this field. This will ensure that their respective impacts are optimised and more coherent.
With a view to achieving the stated aims of this partnership, the Commission Communication points out the need for administrative arrangements: the ongoing negotiations on the so-called 'verification clause', which would ensure there is sufficient information on the use of available Community funds, must be brought to a quick and satisfactory conclusion; the 1999 EC-UN framework agreement should be renegotiated with a view to changing to an approach oriented more directly towards co-financing operations, output-based budgeting, and upstream programme financing. We share these concerns and these positions, but we also stress that the pursuit of an effective partnership and the achievement of compatibility in structures and procedures must be promoted on three fronts: through strengthening strategic political dialogue in order to define policies and programmes; through strengthening cooperation on the ground in developing countries so as to ensure complementarity and coherence at an operational level; and through the creation of a stable financial framework, with consistent rules and principles in the two institutions, as well as the above-mentioned new framework agreement, of course.
As mentioned in the Commission Communication, however, the first step in this cooperation has to be selection of the most suitable partners within the United Nations system. It is equally essential, at Community level, to bring the processes of decentralisation and deconcentration of management and decision-making to a swift conclusion and to ensure that social movements and so-called civil society in general are democratically involved. We shall not get far if we do not put our own house in order first. Achieving practical results in our current reforms is therefore essential in this field too.
Finally, because of our commitment to this partnership and our desire to see it put into practice, we ask the Commission to keep us suitably and promptly informed of its progress, and, in particular, we suggest that the Commission should include specific information on its progress in its yearly report on cooperation policy.
Mr President, my group is going to vote in favour of Mr Miranda's report on building an effective partnership between the European Union and the United Nations in development and humanitarian aid policies. I would personally like to congratulate the rapporteur and thank him for incorporating all the amendments that my group tabled for the original draft.
In his report, the rapporteur advocates the need for more effective participation from the Union in coordinating its initiatives with the United Nations, not only on political matters and in decision-making, but also from an operational point of view and in managing projects and specific activities.
In one of our amendments, which were incorporated into the text, we asked for that operative intervention to take place from the very start when selecting projects, so that the general direction of aid coincides, as far as possible, with the European Union's objectives in terms of development aid. This should happen even more given that the economic and financial contribution from the Union is significant in terms of quantity and that its contribution in terms of material and human resources is just as significant in terms of quality. This coordination must take place through increasing multilateral institutional political dialogue and through greater cooperation to improve the criteria for ensuring that development aid, whether bilateral or multilateral, is supplementary and complementary. That would not be possible without establishing a stable financial framework for relations between the European Union and the United Nations.
In this respect, I would like to highlight the achievements of the recent Monterrey Summit, to which President Fox referred. It is true that in some respects the results of Monterrey can be described as inadequate, but it is just as true that there were steps forward, especially on the part of Europe, as specific commitments were reached on quantifying aid and on a timetable. However, I must say that we are far from the 0.7% that we committed to and which we cannot give up on.
With the resources available it will not be possible to achieve the objective of eradicating poverty in the world by 2015, which we are committed to, and that is unacceptable.
I would like to finish, Mr President, by saying that some of the amendments tabled by my group are aimed at making aid more effective and at better management of procedures and greater transparency in the use of resources, as advocated by the Spanish President of the Council when he spoke to the Committee on Development and during Mr Aznar's speech at the Monterrey Summit.
Mr President, Commissioner, ladies and gentlemen, although we recognise the need to move forward in consolidating the partnership between the European Union and the United Nations, we must keep in mind a series of general principles that should guide our policy towards the UN and point out the inadequacies that we currently see in establishing it.
The first thing identified and criticised in the report is the unjustifiable gap that exists between the substantial financial contribution from the European Union and its Member States to UN actions and the meagre political influence that the European Union has in terms of defining and implementing those actions. The contributions from the Member States of the European Union represent 47% of the UN budget and more than 40% of its spending on peace-keeping operations but, with the addition of direct contributions from the Union, our contributions exceed 50% of the resources for the various UN funds and programmes focused on development and humanitarian and food aid.
However, the status of the Union in comparison with that of the United Nations is insignificant. It has a very small amount of political influence and the visibility of our action is minimal. All in all, here too we are continuing in the unacceptable role of paying but not playing.
The Commission Communication gives us a sense of a change towards more ambitious strategies and objectives that are more in keeping with what the European Union should represent on the international stage, and Parliament agrees, perhaps in even stronger terms, with the direction advocated by the Commission. We are thus reaffirming our conviction of the need for a multi-polar international order, governed by the rule of law, so that the United Nations, with greater powers, greater credibility and also greater resources, will simply be essential.
With this report we are also expressing the urgent need to establish the legal personality of the European Union so that it can cooperate effectively with the United Nations and its various agencies.
Finally, the Resolution establishes objectives, such as fulfilling the commitments made in the Millennium Declaration in this field, in which the European Union must be a coherent and powerful influence in order to promote the role of the UN as an agent of peace and a guarantee of solidarity, international social cohesion, justice and progress for humanity.
Mr President, I also wish to congratulate Mr Miranda, who is presenting a report that has the significant aim of strengthening consensus between the EU and the UN and agreeing an approach that will produce the best return on the resources used. This should basically be easy, as the UN and the EU are natural allies. They have the same objectives and priorities, as was seen in connection with the Millennium Declaration in the autumn of 2000.
The report quite rightly reminds us that progress in partnership and above all in the attainment of goals is only achieved to any significant degree on the basis of careful analysis. It is not enough, however, to assess the results achieved so far in the partnership, which are obviously extremely important also. We should also analyse the irreplaceable values of democracy and people's opinions, which are essential for development. In fact, we are remarkably unaware of those values, which have also served as the basis of the EU's own development from a Europe that in many ways had been knocked about by wars to the world's leading political and commercial player.
The EU at present is a very important negotiator at the political table. There is, however, one area where the UN is a quite indispensable partner: it has solid grassroots respect around the world and the EU does not command that same level of respect even in some Member States. If I may use commercial language, the UN is actually a brand. As an important provider of finance, the EU must be especially interested in the value of this UN brand. The respect and trust the UN has at grassroots level is a resource that cannot be measured in terms of money or replaced.
The EU and its Member States are making significant use of resources in matters of development. Although the sums are huge, they are nevertheless meagre compared to the problems. For that reason, any sort of rationalisation is also welcome. One such way of making the use of resources more efficient would obviously be common representation in the UN and its special organisations. From 2004, when the number of EU members will be much greater than now, this will be more essential than ever. Moreover, as regards our aid donation - 0.7% of GDP - that must continue to be considered a humane target to achieve. Nothing else will do.
We will probably have a lot of time this afternoon. So far, the speakers have not used up their speaking time. It is generally the other way round, but today, you are almost too brief, ladies and gentlemen. However, you are quite correct.
Mr President, in the parliamentary tradition from which I come, we were not confined to minutes, we were very often asked at a short notice to run down to the chamber and talk for an hour or so, on every sort of insignificant subject. Here we have a different situation.
I am happy that I am able to contribute on this subject because, while I am not a member of the relevant committee, nevertheless, it is a subject that I have thought about.
This morning when we were discussing the Lamassoure report on the competences of the European Union and defining the competences, I thought that we should from time to time re-examine the various competences of the Union. Perhaps we have given ourselves excessive competences over the years and taken on excessive responsibilities in areas where it was not all that fruitful and, indeed, could be an irritant to the citizens of the Union.
However, I have often thought that development cooperation is one area in which we could improve our cooperation. I should have said that I want to congratulate Mr Miranda on his report. His explanatory memorandum sets out what exactly we are doing and, in his motion for resolution, he has drawn up a strategy for more effective policy cooperation between ourselves and the United Nations.
There is point at which we have to arrive before that cooperation can really become effective. In the European Union we devote something like 0.3% of our resources to development cooperation as a whole. As the previous speaker pointed out the ideal is approximately 0.7%. I think only Sweden and Denmark have exceeded that, and the average European State produces something like 0.3%, so we have arrived at half the ideal objective.
Within the European budget itself, we produced something like EUR 4.6 billion in this year's draft budget. This seems like a very small amount of money, but we have the experience of being unable to dispense the money which we provided for many reasons. Nevertheless if there is one objective we should set ourselves in this area, it is to use our economic trading strength and our economic resources for the betterment of the Third World.
If we look at what we are discussing here, the problems we have in the Union today, the rise of the Right or whatever it may be, the slowness of economic growth, the unemployment which we have in parts of the European Union, we find that these are not serious problems at all. And we should not hesitate to tell our people who live in Western Europe today, that they have better lives than any previous generation anywhere.
What is our responsibility as a result? The greatest responsibility we have as a European Union - and this was mentioned by the leader of my party, Mr Bruton, when he addressed this Parliament as President-in-Office - is to extend our good fortune to less fortunate peoples throughout the world. If we could develop a single policy, if we could pool our resources and if we could achieve that target of 0.7%, we would have something like EUR 70 billion to dispense throughout the world.
In dispensing that money, we could offer to the children of many Third World countries something like the hope that we can give to our own children, something like the life expectancy and opportunities for education. We could revolutionise the world. We should not forget that.
I was looking at some figures a few days ago. One hundred and twenty years ago there were 1.6 billion people in the world. Europe was one quarter of the entire world. Today there are 6.5 billion people in the world and Europe makes up only 9% of it. We are becoming a smaller component of the entire world. There is the risk that we could become irrelevant. If there is any thing we should do while we still have power and influence in the world, while we still have riches beyond the dreams of the vast majority of people who live on this earth; if there is any objective we could set ourselves which would be a historic achievement for a united Europe, it is to help along the less fortunate peoples of the world. While every individual State in this Union insists on going its own way and designing its own policies for foreign aid, we will not have the political influence, or the material effect on the wellbeing of the people to whom we extend aid.
Pooling our resources is an ideal proposal on the part of this House. We do not necessarily have to administer it all from Brussels. We can tap into the expertise of the various nations in the various regions of the world. We can distribute responsibility around the various Member States, but we must have a coordinated policy. We must not be competing with each other and we must not be dependent on the United States - or any other country which makes a far lesser effort than we do - to design the policies to which we will contribute.
Mr President, this is a subject we could fruitfully discuss for a long time yet. I should like to thank you for giving me the opportunity at least to stretch my thoughts a little bit further than I have ever been allowed to do in this House before.
Mr President, if we had known that this afternoon speaking time was duty-free we would have all taken the opportunity not only to speak for longer but to express ourselves in a more detailed and precise way, worthy of the subject. In my group we are against the inequalities between the North and the South. We are also against the inequalities between the time that one group or speaker has and the amount of time which others have been given.
For the future I urge the presidency to confer with the groups if another heaven-sent opportunity like this appears, so that everyone has an opportunity to profit from the generosity of the presidency.
Mr Martinez, you see, I have not cut short anyone's speaking time this afternoon. This only occurred at midday because the debate on the reports took longer. If you recall, the vote did not start until 12.15 p.m. The extra quarter of an hour from this morning's debate, which was timetabled until 1.15 p.m. instead of 1 p.m., is now added on to this afternoon. I am also considering our many guests: if we suspend the sitting now, it will be less interesting for them. This was why - without having an opportunity to inform the very high-carat groups - I decided to handle everything quite informally. No one was cut off and if anyone wants to add anything now, he or she may do so. I see that is not the case. In a spontaneous parliament in a Western democracy, there is sometimes more time available than anticipated. Is anyone else able or willing to rise? No. Then I invite Commissioner Nielson to take the floor. I do not want to say that you have unlimited time today, but you do not have to be quite as brief as usual.
Mr President, I shall begin by addressing some of the points raised this afternoon. Firstly, Mr Miranda's wish that Parliament be kept well informed about progress in our relationship with the United Nations family and that this be included in our annual report. I agree completely. I am grateful to Mr Miranda for referring to the annual report, because it requires something of an effort to produce it, and so I am very touched to hear it mentioned. It may also be useful from time to time in direct discussion in Parliament's committees.
Mrs García-Orcoyen Tormo wanted more emphasis on the operational side, even at the level of project selection with UN organisations. Basically, the way in which we prefer to work with others is project selection or the formulation of sector programmes, something rooted in the policy of the host government. The consequence will be that we and other donors provide some sort of basket funding enabling a government to carry out its education policy, its health sector policy, or whatever, rather than donors together deciding on a project. It has to be flexible to meet all kinds of circumstances, but basically this more problematic way of planning things is also what we are discussing with the UN family.
A big problem today is that the restrictions on how we can spend money in the existing Financial Regulation force the Commission to fund specific projects only one by one, through UN organisations. This makes us an inadequate and even sometimes unwelcome partner because we lack predictability and a more long-term perspective. On top of this, we are obliged, on the basis of existing rules and regulations, to insist on having reporting, accounting and auditing on funding through a UN entity carried out under our rules. We are not allowed to accept their way of reporting, unlike our Member States. This is the core of the changes that we presented nearly two years ago to Member States. I will come back to this.
Mr McCartin, it is absolutely true that we still have a problem about the rate of implementation. However, at the end of 1999, when this Commission took over, it took 4.6 years to spend what was committed at the then rate of spending. The following year this was down to 4.1 years and, at the end of 2001, the figure was 3.6 years. So we are eating into the mountain of unspent commitments. We have not finished yet, but things are moving.
On the question of the development of a single policy, we have an overall development cooperation policy statement. It was adopted unanimously by Member States in November 2000 and Parliament has also endorsed this policy unanimously. We are very pleased with that. The main effect of this policy is to focus more clearly on poverty reduction or eradication as the guiding principle for whatever we do. We have never had anything like this before. It covers our global activities, so we have a guide as to what Member States should do. However, reality can be different.
Let me applaud the positive and constructive report of Mr Miranda. We welcome the support given by that Parliament to the Commission's approach to building a more effective partnership with the United Nations. I liked the positive tone this afternoon in all the speeches. This has not always been the case. It is a sign of maturity and of healthy self-confidence on our part in Europe that we now approach this in a more active manner.
The United Nations, due to its global mandate, its unique legitimacy and, in a number of areas, its operational strengths, provides an irreplaceable framework to address global challenges confronting the international community. Enhancing dialogue and cooperation to build a strategic partnership between the Community and the United Nations will improve the effectiveness and efficiency of development cooperation and humanitarian aid, thereby strengthening the Community's contribution to poverty reduction and human security.
There is, however, a limit to how far we can go. It is, after all, called the United Nations - it is not called the "United Commissions". Our Member States are the real owners of the United Nations as an organisation. But there is large scope for improvement and a very strong interest on both sides to move in that direction. A more active and visible presence of the Commission in the UN also has a positive effect in enhancing the ability of the European Union as such to act and speak with one voice on global matters. This is a very important, and also a very real, aspect. We saw this demonstrated in Monterrey, and it is the intention of the Commission to continue along the same lines.
We aim at concrete outcomes at policy and operational levels. At policy level we will strengthen the involvement of the Community in the upstream policy dialogue with the different members of the United Nations system. At the operational level we will work towards a transparent, financially credible, predictable and easier to monitor strategic partnership with selected UN agencies, funds and programmes.
The follow-up to the Communication we are discussing is already well advanced. Bilateral meetings have been conducted with a number of UN agencies: funds and programmes and the strategic programming dialogues established by ECHO are examples.
For the country strategy papers, consultation with UN bodies present in the country is now obligatory. This is where the type of cooperation I mentioned in my response to Mrs García-Orcoyen Tormo applies. We are discussing further steps with the UN Secretariat.
A broad fact-finding exercise on mandates and capacities of potential UN partners was launched in November 2001 to determine how their key capacities match with our priorities. The first results of this will be available by June.
A more effective partnership with the UN requires an adequate enabling legal and financial environment:
We are negotiating the revision of the 1999 EC-UN Framework Agreement, with a view to concluding all this by the end of the year. However, recasting the changes in the Community's Financial Regulation is still, as I said before, under discussion in the Council. This work will have to be completed fully to realise the intentions of the Communication. This is the real bottleneck.
The United Nation's response, called "A Vision of Partnership", supports much of the Communication and proposes to go even further. The Commission is drafting another communication that will address the EU-UN relationship at a broader level, as your resolution also suggests. In preparing this communication we will take account of the points made by Parliament in this debate. We look forward to working hand in hand with Parliament in strengthening our influence in the world through this process.
Thank you, Commissioner Nielson.
The debate is closed.
The vote will take place today at 5.30 p.m.
We have now reached the point which I was concerned about earlier - we have to interrupt the sitting for 20 minutes.
Mr Posselt wishes to speak on the Rules of Procedure. I know what he is going to say, as the issue has been raised before.
Mr President, two things: firstly, I really would urge the groups to ensure that their speakers are actually present. There were many speakers, also in our group, who would have liked to rise during this important debate - and I would like to congratulate the Commissioner on his excellent statement - but who were not granted speaking time, while the Members who were granted speaking time left afterwards. I really would ask for this point to be addressed formally to the groups for once as criticism from the Bureau.
The second point I wish raise is this: I really would ask for more sensible timetabling in future. We had to cut our topical and urgent debate this afternoon from three hours to 90 minutes. Now we find that there is to be a break, and that we will be voting at 5.30 p.m. instead of 6.30 p.m. as originally planned. We would have had plenty of time from now until the original vote at 6.30 p.m. to accommodate three hours of the topical and urgent debate, which is actually what is required by the Rules of Procedure. I would ask you to draw this point to the attention of the Conference of Presidents and the Bureau as well. There was absolutely no reason to cut short the debate. Of course, if no one has anything to say, there is no point in continuing the debate, but when there is too little time available, as was the case with the topical and urgent debate here, there really is no reason why the full amount of time until 6.30 p.m. cannot be used, especially as the people who are here now will also be here tomorrow and the others have already left anyway.
Mr President, I wish to endorse Mr Posselt's comments. On the one hand, we have a packed agenda for Tuesday and Wednesday. We have night sittings and virtually no opportunity even to meet the visitors' groups who come here. We have very little opportunity to do any of the paperwork which still arises during the week of plenary. On the other hand, we have the scrappy arrangements on a Thursday afternoon, when time is wasted. If I look around, I see far more visitors in the galleries than Members in the chamber. There are empty seats everywhere. I believe that it will damage the reputation of this Parliament if we continue with such uneven timetabling. I would urge you to give this matter very careful consideration when drawing up the timetable for next year. I have a draft copy in various versions and it seems to me that we should be dealing more efficiently and more economically with the time available to us. I would very much appreciate it if you could give this matter serious thought and take it into account during planning.
Secondly, I would like to address a question to Mr Nielson, with your permission. Mr Nielson, you were just talking about the budget arrangements which are the basis for your endeavours in the field of food aid. Of course, I would like a little more explanation on this point, if I may. I have been dealing with the budget in the committee which I represent for months. We know that it is still with the Council at present, but Parliament, too, has a number of items which it would like to include in the budget. We see that it is taking time. Nonetheless, perhaps you could give us a clearer idea of what this means for you and your area of work. I think that would be helpful for us.
Commissioner, perhaps I could look first at the two issues concerning the Rules of Procedure. We will gladly pass on this timetabling problem, although we cannot guarantee that it will work out precisely every time. I explained this earlier, Mr Posselt, before you arrived in the chamber. At midday, we finished at 12.14 p.m. instead of 12.00 noon. This meant we had fourteen minutes less this afternoon. This afternoon, for the first time since I took office, each of the speakers on today's list - I am not sure who did not appear - spoke for a shorter time than he or she could have done according to the speakers' list, except for Mr McCartin. If you add all this time together, you arrive at the sixteen minutes out of the twenty-two.
On the other hand, the night sitting was scheduled to last until midnight, but ended at 11.20 p.m. We cannot always get it right. By the way, according to the participants, last night's sitting was of extremely high quality. There were very few guests, but the debate was extremely high quality, I am told.
I now invite Commissioner Nielson to respond to Ms Theato's question. Quite independently of that, we will take account of the criticism of the Thursday timetable.
The main problems in the existing financial regulation are the constraints on how we are allowed to spend money. We asked to have this modified when working with the UN family and the Red Cross, but not others.
We do not want to engage in core funding because we are not a nation. But we want to do multiannual programme-based funding - up to three years, say - and to have the accounting and auditing done in the same way as the Member States when channelled through the UN or Red Cross. This will make it possible for them to make better use of us. Sometimes we are not invited to participate in a consortium because of this problem and end up doing less interesting things. That is a real problem. It would also make more sense for reasons of efficiency, not to mention in terms of influence.
There are other problems, including the very large number of budget lines and instruments that we have with the absolute dividing-line between European Development Fund resources and budgetary sources, which cannot be mixed. This has created enormous problems in our decision-making and reporting back to Parliament. For instance, when we are funding the agriculture research network, which is working globally, we have to find some of the money under the EDF, and some in the budget. This is legally and technically incredibly difficult.
The same applies to our contribution to the global health fund on Aids, malaria and TB. Our colleagues cannot understand why we are so difficult to work with. This is why we have asked Member States for the changes in my area of work.
I do not know why progress with the Member States is so slow. This has been slower than I could ever have imagined, and I do not look forward to celebrating the two-year anniversary in July. I know Parliament is supporting the Commission on this issue, and we have to make an effort to get it sorted out with the Member States.
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
Mr Morillon, Mr Bowis, Mr Posselt and Mr Gemelli, on behalf of the PPE-DE Group, Mr Andrews, on behalf of the UEN Group on the situation in Madagascar (B5-0289/2002);
Mr Sylla and Mr Sjöstedt, on behalf of the GUE/NGL Group, on the situation in Madagascar (B5-0290/2002);
Mr Rod, Mrs Maes and Mrs Isler Béguin, on behalf of the Verts/ALE Group, on the situation in Madagascar (B5-0301/2002);
Mr Van den Bos, on behalf of the ELDR Group, on the political situation in Madagascar (B5-0302/2002);
Mr Fruteau, Mrs Kinnock, Mrs Carlotti, Mr van den Berg and Mr Scarbonchi, on behalf of the PSE Group, on the situation in Madagascar (B5-0305/2002);
The situation in Madagascar is getting worse, despite efforts by international organisations and the successive promises made by the two leaders. The country has now been divided and its capital is in danger of being cut off from the rest of the country, with all that implies for the people. This situation takes me back ten years, when I faced the beginnings of the drama which, for four long years, was to make the life of the people in Bosnia-Herzegovina hell, with barricades going up everywhere to mark out territories and the gradual partition of the country into zones in which warlords reigned supreme. And today we are watching as this island is caught in the grip of the same hellish spiral.
That is why I call on Mr Ratsiraka and Mr Ravalomanana from this House to each agree, before it is too late, to make the concessions needed to avoid the worst. The European Community does, of course, support the efforts being made by the Organisation of African Unity and by President Wade within it. The resolution on which Parliament is shortly to vote therefore calls on the two parties to apply all the terms of the Dakar agreement of 18 April which, unfortunately, has yet to be implemented. In the same spirit, it calls on the Commission and the Council to do whatever they can to ensure that negotiations resume including, if necessary, sending a field mission of mediators and negotiators.
Mr President, as Mr Morillon has just reminded us, Madagascar is in dire economic and political straits. Unbelievable poverty, inter-clan fighting and ethnic tensions, compounded by corruption at all levels in regions entertaining vague notions of autonomy and partition are its overriding features. The political situation following the first round of presidential elections in Madagascar has exacerbated the breakdown in social cohesion and now looks set to plunge the entire country into total isolation, just like the capital. Serious internal unrest with dramatic human consequences and galloping recession has deprived the people of Madagascar of any real chance of choosing a president.
Mr President, ladies and gentlemen, I think there are three points which need to be highlighted in the resolution before Parliament today.
The first is political support for the efforts of the OAU. In fact, it is only by supporting all the initiatives being taken by the Organisation for African Unity, calling on the leaders to find a peaceful solution to the conflict, that we shall reach a settlement. I should add, as our motion states, that a settlement will only come about if no other state unilaterally recognises the legitimacy of either leader. We have seen what happens in such cases in other regions of the world. It is not therefore up to the European Union to decide between the corruption and nepotism of the one and the self-proclamation - unacceptable in the eyes of international law - of the other. However, it is our duty to express our full and total support for the decisions taken in the Dakar agreement on 18 April 2002 with a view to setting up a reconciliation government and, more importantly, making provision for fresh consultations, this time, undeniably, with the Madagascan people. The only way to normalise democratic relations, let us not forget, is to put a stop to all forms of violence and violations of human rights.
The second important point is that we need to guarantee emergency humanitarian aid in order to alleviate the awful conditions under which the people have been living for several months now.
Finally, the third point I want to make is that it is also our duty and our responsibility to take any financial or political action needed to encourage the resumption of economic and social life, as this is the only guarantee of development in Madagascar which can respond to the real needs of its people. So we must keep our aid and cooperation programmes in place. I think, Mr President, ladies and gentlemen, that this is a role to which the European Union is eminently suited.
Mr President, in Germany there is a sea shanty which begins with the words: "We were lying off Madagascar and had the plague on board". Looking at the state of the country at present, you have the feeling that the whole island of Madagascar has the plague on board. Not only is the humanitarian and economic situation at least as catastrophic as described in the motion before us; it is also mired in a bloody civil war and power struggle which threaten to split the country. To make matters worse, floods have hit Madagascar in recent days. Since yesterday, there has been massive flooding in Madagascar. It really does seem as if the country has plague on all sides at once. That is why we have an urgent humanitarian duty towards Madagascar, an ancient kingdom with a rich history, immense cultural diversity, and a natural beauty which is unique in the world.
I think that firstly, we should supply emergency relief to the flood victims and, secondly, take immediate action to alleviate the critical shortage of medicines. Thirdly, we have a duty to provide help for economic reconstruction following the wholesale collapse of its industry, and finally, Mr President, we have a duty to mediate in this civil war and above all to support the efforts of Senegal's President Wade within the African context.
The Commission shares the concerns of Parliament on the situation in Madagascar. It deplores the dramatic impact that the current crisis is having on the population and is alarmed that the political dispute may degenerate into ethnic conflict.
The Commission is monitoring developments in Madagascar closely. It supports and welcomes the mediation efforts of President Wade of the Organisation of African Unity and of the United Nations to encourage a democratic dialogue between the parties with a view to achieving a peaceful, global and lasting solution to the crisis.
In line with this objective, the Union has welcomed the agreement signed by the two leaders in Dakar on 18 April, aiming at national reconciliation. The Commission deplores that, notwithstanding the Dakar Agreement, the confrontation continues. The Commission is convinced of the importance of a comprehensive dialogue between the two leaders. It considers that only an agreement between the parties, and national reconciliation, will make it possible to resolve the present crisis and to preserve the integrity and unity of the country.
The Commission is convinced that the Dakar Agreement remains the appropriate framework for a democratic dialogue and for the achievement of a solution. We welcome the renewed efforts of President Wade and of the OAU to organise a new meeting between the two leaders in order encourage the implementation of the objectives of the Dakar Agreement.
The Union is prepared to offer political and technical support in order to restore civil peace and the principle of democracy and to find a political solution to the crisis. Moreover, the implementation of the substantial Community co-operation programme will help resolve the economic crisis facing the country. The Commission has already envisaged the re-establishment of the free movement of essential goods and persons through the rehabilitation of roads and bridges. Moreover the Commission has taken measures, together with some Member States, in order to supply food and medicines and establish a food safety net.
Furthermore the Commission is considering the 'urgent budget support programme? on the basis of a World Bank analysis of the current situation and in cooperation with the Bank and some Member States. In addition the 9th EDF foresees EUR 327 million for co-operation with Madagascar which is an important resource as a basis to meet priority needs in the future.
At this stage the organisation of relations or a referendum does not seem appropriate. I agree with what has been expressed here that we must be careful not to be one-sided. Only a political solution and national reconciliation can restore civil peace and enable economic activity to resume.
My analysis may not appear very strong or active, but can be summarised as follows: no matter how one examines the issues of an election referendum or the decision of the High Constitutional Court, efforts must focus on conciliation. This is a meaningful message for us to stress at the moment.
The joint debate is closed.
The vote will take place at 5.00 p.m.
The next item is the joint debate on the following motions for resolutions:
Mrs Maij-Weggen, Mr Bowis, Mr Posselt and Mr Sacrédeus, on behalf of the PPE-DE Group, Belder, on behalf of the EDD group, on Moluccas (Indonesia) (B5-0288/2002);
Mr Di Lello Finuoli and Mrs Eriksson, on behalf of the GUE/NGL Group, on the situation in Molucas and Aceh (Indonesia) (B5-0296/2002);
Mr Van den Bos, on behalf of the ELDR Group, on the situation in Moluccas and Aceh (Indonesia) (B5-0297/2002);
Mr Menéndez del Valle and Mr van den Berg, on behalf of the PSE Group, on the situation in Molucas (Indonesia) (B5-0306/2002);
Mr Wuori and Mrs McKenna, on behalf of the Verts/ALE Group, on Indonesia (B5-0307/2002);
Mr President, Indonesia is a massive country, both in terms of population and area. It is also a multi-ethnic, multi-religious and multi-region nation, and any Indonesian Government has our sympathy and goodwill in its efforts to hold its disparate regions, religions and cultures together. To do so, as our motion suggests, it must face up to the causes of disunity and confront those of evil intent.
I was recently in East Timor as the EU's chief observer. I saw for myself the aftermath of the depths of depravity to which an out-of-control situation in that part of the world can sink with militia terror, destruction and murder, with the military standing by. I hope that Indonesia will now both set an example by holding out the hand of friendship to the new nation of Timor Loro Sae as it becomes independent on 20 May, but I also hope that it will learn from Timor in dealing with other parts of Indonesia, particularly the Moluccas, Papua, Sulawesi and Aceh.
Laskar Jihad is a threat to the first three of these. Laskar Jihad's website used to boast of links to Bin Laden terror groups. We know that 5,000 Moluccans have died. Another 12 Christians died recently on the same day that the leader of Laskar Jihad, Thalib, launched his renewed jihad. On 4 May we heard that he had been arrested. That is almost one year to the day since he was previously arrested - and what happened? There was no trial, no sentence. He was quietly released when the world stopped looking. We have, Mr Commissioner, to make sure that the world does not stop looking on this occasion and we want to make sure that action is taken.
We want the authorities there to investigate links to the military. How did Indonesian army weapons and ammunition - I have the photographs in front of me - come to be in the hands of Laskar Jihad? How is it that in Papua six members of the army's special forces are now accused of involvement in the assassination of a Papuan leader? Who gave those orders? We are proud to be friends of Indonesia, but we can only be friends of a country that genuinely strives for justice, reconciliation, peace, security and the trust of its own people.
Mr President, Commissioner, ladies and gentlemen, when President Wahid took office in Indonesia, Europeans that we are, we dared hope that the political climate in this country would improve under a president who defended human rights, was opposed to any form of sectarianism and supported the religious neutrality of the state. Despite a certain amount of progress, despite encouraging signs which there is too little time now to list, there is terrible violence in Indonesia today and the country is caught up in a spiral of insurgence and religious conflict.
Today the European Parliament needs to reach a real consensus on its proposals which cuts across its political divides and groups. In fact, Mr President, Commissioner, violence in northern Sumatra, in the province of Aceh, in Papua and in the Moluccas, as my fellow member has just reminded us, and repeated massacres between religious communities, with calls for crusades on either side, from Muslim and Christian extremists alike, have been going on since 1999. These massacres and exactions are intolerable and Parliament has already denounced them.
In the new resolution before us today, the European Union reiterates four main points.
First, we must support the call by several authorities, especially the religious authorities, for the Secretary-General of the United Nations to come to the assistance of the Indonesian government in order to prevent further massacre.
Secondly, we must welcome the arrest of the warlords openly calling for civil and religious war as evidence of the will of the Indonesian authorities to support a peace process in all the regions involved. We must support the efforts of these authorities.
Thirdly, these initiatives only make sense if the economic situation in the archipelago really can be improved. Consequently, we need to intervene, including at a financial level, in order to help reconstruct a civil society which really respects the human rights, especially the religious rights, of the people of this country. Without political and financial aid on our part, there is a risk of the walls closing round the contradictions of the Indonesian experiment, which would probably put an end to the democratisation process which, all said and done, is still in its infancy.
And fourthly, in these situations of extreme confusion, we need to get to the bottom of all these exactions. Only an independent inquiry by international human rights experts can do this. We call on the Indonesian government in our resolution to set up just such a committee of inquiry.
Mr President, in the shadow of the conflict in the Middle East, terrible events are being played out in Indonesia, more specifically in the Moluccas. The terrorist group Laskar Jihad - for it is nothing less than a terrorist group - is digging the grave of anything that might be called religious life. The group is a grave-digger for Islam and has shown that it does not stand for anything other than hatred, violence and the undisguised killing of the Christian population in the Moluccas.
I wish to appeal to the Commission, here in the presence of Mr Nielson, as well as to the Council, not to let the conflict in the Middle East mean that a veil is drawn over the ethnic and religious cleansing of Christians in the Moluccas that is now taking place. Instead, this should be placed in the spotlight. Vigorous action should be taken to ensure that the Indonesian Government gives the Christian population every form of lawful protection.
I also wish to emphasise that many Muslims in the Moluccas have been badly affected by this invasion by the terrorist group, Laskar Jihad. Christians and Muslims have previously lived together in peace, and now soldiers arrive spreading hatred, violence and death in the name of Allah and God. Between 5 000 and 10 000 people have been killed, and 25 000 seriously injured. Of the Moluccas' 10 million inhabitants, 350 000 are refugees. Four hundred churches and 80 mosques have been burned down. I have met the Catholic bishop, Monsignor Mandagi and the leader of the Protestant churches, the Reverend Hendrix. I have looked directly into their eyes and seen their suffering. Mr Nielson, let the EU do everything it can to ensure that Indonesia becomes a region of peace. Find out who is funding these terrorist warlords.
No person, or state, can simply shake off its own past. This also applies to the Republic of Indonesia. To this day, its struggle for independence is making itself felt in national politics. Parties continue to employ the tried and tested guerrilla tactics. Physical force is used as a big stick. According to Western standards, this is an insurmountable obstacle for a constitutional state.
It gets even worse when prominent politicians maintain close ties with extremist groups. The attitude of the Indonesian Vice-President, Mr Hamzah Haz, only adds fuel to the religious fire of the Moluccas. According to Mr Haz himself, he endeavours via the parliamentary route to set up a sharia state in the archipelago. His personal contacts with leaders of the Laskar Jihad, however, are more symptomatic of a double political agenda.
This provocative attitude places a time bomb under the Malino II agreement. This is why we would ask the Council and the Commission once again to urge the government in Jakarta quite emphatically to promote this difficult peace process to the best of its ability. This requires firm government action against all agitators, irrespective of their religious affiliations.
The Indonesian army plays a crucial role in this respect. Sadly, there is sufficient evidence that certain sections of this force fan the political and religious contrasts in the country's large problem areas in favour of its own position of power, its own economic interests and the ideology of the rigid unified state. Vigorous European support for the moderate, right-minded wings in the army, which certainly exist, is very much what is required. No mean task for the Council and the Commission, in fact.
Just as deserving of this support are the spokespersons of Papua's indigenous population. Like their fellow citizens, they are extremely shocked about the findings of the National Inquiry Committee into the assassination of Papua leader, Mr Theys Hiyo Eluay, on 10 November 2001. The Committee refers to it as a criminal case. The Papua leaders and the population think differently. In their view, this is a downright political assassination. In a joint letter of yesterday, they therefore urge the President, Mrs Megawati Sukarnoputri, to mount a truly independent inquiry. In Paragraph 10 of this resolution, the EP unreservedly endorses this justified request. We call on the Council and the Commission to do the same as a matter of urgency. For the sake of internal peace and the archipelago's unity as a state.
Mr President, Commissioner, ladies and gentlemen, the European Parliament is once again scrutinising the situation in Indonesia. We are concerned about the continuing violence against defenceless civilian populations in the name of regional and religious disputes. Every life is important and sacred to us, but the situation in Indonesia has already claimed thousands of lives. We deplore the incitement to slaughter Christians by radical Muslim leaders, and we put forward the example of tolerance and democratic spirit shown by East Timor. In a land where more than 95% of the population identifies with the Catholic Church, the current democratically elected prime minister is a Muslim, and this causes no problems.
We appreciate the initiatives of the present Indonesia regarding the normalisation of relations with East Timor and Portugal. The symbolic gesture of their representatives being present at the opening of the latest cultural event held in Indonesia with the support of the Portuguese Embassy did not go unnoticed. We appeal to the Indonesian Government, however, to pursue measures to protect the populations and to identify and punish those responsible for human rights violations. Impunity must not be the rule, especially when members of the army or police are involved, as has been proved in some cases. In this context it is desirable and advisable that the international community should be involved in independent inquiries to investigate the truth in some of the reported cases.
We appeal to the Indonesian Government to continue trying to find political solutions to the disputes that exist. We respect their attempts to keep the country united, but we stress the need to find solutions other than the mere use of force to respond to the ethnic, religious and regional differences that unsettle life in that country.
Finally, we urge the United Nations Human Rights Commission not to persist in its inexplicable silence towards the events in Indonesia.
Mr President, like the Northern Ireland conflict, the conflict in Indonesia is far from being a religious conflict. The fanaticism merely disguises itself as religion. In reality, these are ethnic conflicts with a very deep root, namely the Indonesian Government's Transmigrasi programme which attempts to resettle the population of the main islands to the other islands on a systematic basis. The evidence for my theory can be found in the Moluccas, the old Christian Spice Islands, where there are conflicts between Christians and Muslim immigrants. In Borneo, there is a similar conflict between adherents of the animist religions and the incoming Muslims. In Aceh, the same problem occurs between the indigenous Muslim subjects of the old sultanate of Aceh and immigrants from the main islands such as Java and Sumatra. In my view, it is essential to point out to the Government that it must halt this migration and shelve the artificial resettlement programmes, for otherwise, this massive country, which stretches from Australia to the Asian continent, will no longer hold together and will disintegrate.
Mr President, the Commission fully shares with honourable Members their concerns about the continued violence in parts of Indonesia.
Together with the EU diplomatic missions in Jakarta, we have been monitoring the situation in the Moluccas since early1999 and we have participated in two fact-finding missions in late 2000 and early 2001. The Commission has also participated in several EU démarches to the Indonesian authorities to express our concerns about situations of continuing conflict in different parts of the country. In addition, the Commission has provided more than EUR 4.6 million in humanitarian assistance to the people of the Moluccas since May 1999.
We have joined with the Member States in a declaration welcoming the Malino II Peace Agreement and urging its full implementation. At the same time, we have urged the government of Indonesia to take appropriate measures to support the peace process. Since then, we have followed closely the efforts of the government to deal with new outbreaks of violence, including the arrest on 4 May of Ja'far Umar Thalib on charges of incitement to violence.
The situation in Aceh has also preoccupied us for some time now and has also been the subject of EU démarches to the Indonesian authorities. EU Heads of Mission visited the region in October 2001. I am therefore particularly happy to welcome the joint statement issued on 10 May by the Indonesian government and the Free Aceh Movement (GAM), following two days of consultations facilitated by the Henri Dunant Centre in Geneva. The joint statement recognised the special autonomy law as the starting-point for further negotiations in an all-inclusive dialogue and confirmed the intention of both parties to work on an agreement for the cessation of hostilities. It has been our view for some time that the full implementation of the special autonomy legislation will be the key to a durable resolution of the present situation.
Papua has equally been a matter of continued concern and the subject of EU démarches. The EU condemned the kidnapping and murder of Theys Eluay in November 2001 and called on the government of Indonesia to ensure a full investigation of this dreadful incident and to bring its perpetrators to justice. EU Heads of Mission in Jakarta also visited Papua in February this year. In the case of Papua, too, it is clear that full implementation of the special autonomy legislation will be key to the resolution of the situation.
The Commission has included in its Country Strategy Paper for Indonesia, which is now in the final stages of preparation, a particular emphasis on institutional capacity building, good governance and the rule of law, as well as conflict prevention. Financial support has already been committed to the UNDP-managed Partnership for Governance Reform, and technical assistance has been provided to the Attorney General's Office. Provision has been made in the draft National Indicative Programme for 2002-2004 for a specific programme to support the implementation of the government's policy for decentralisation in Indonesia and to promote good governance at local government level.
In the meantime, we have also taken steps to support the processes of conflict resolution more directly. Following discussions between Commissioner Patten and the Indonesian Foreign Minister, Mr Wirajuda, last November, and in the context of the Commission's Rapid Reaction Mechanism, an independent mission on conflict prevention in Indonesia visited the Moluccas, Sulawesi and Papua in February 2002. The expert mission met a wide range of central and local government representatives, as well as NGOs operating in these areas. On the basis of the mission's report, a package of projects is now in preparation for the Moluccas and Papua. The project in the Moluccas will focus particularly on support for the participation of civil society. The projects in Papua will support both the authorities and civil society.
All of these measures are consistent with the Commission's support for the EU's stated position, which firmly supports the territorial integrity of Indonesia, while encouraging the government to make urgent efforts to address and resolve peacefully Indonesia's internal conflicts, whether separatist or sectarian in character. We will continue to follow this approach and to provide all possible support for constructive action to deal with these very difficult situations.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
Mr Tannock and Mrs Martens, on behalf of the PPE-DE Group, on the religious clashes in India (B5-0287/2002);
Mr Vinci, Mr Sjöstedt and Mr Seppänen, on behalf of the GUE/NGL Group, on the violence in the State of Gujarat (India) (B5-0291/2002);
Mr Van den Bos, on behalf of the ELDR Group, on the inter-communal violence in the State of Gujarat (India) (B5-0298/2002);
Mrs Lambert and Mr Messner, on behalf of the Verts/ALE Group, on India (B5-0299/2002);
Mr Sakellariou and Mrs Carrilho, on behalf of the PSE Group, on the situation in India (B5-0304/2002);
Mr President, we are here to express our concern at the recent outbreak of inter-communal violence that has erupted in the Indian State of Gujarat - violence which has claimed hundreds of lives and left thousands homeless and destitute. I am sure that Parliament will join me in expressing condolences and profound sympathy to the members of both communities who have suffered loss and bereavement, including relatives of my own London constituents.
There is some history to the inter-communal violence in Gujarat including, it must be said, persecution of Christians by Hindu extremists. The latest outbreak began after Muslim extremists killed 58 Hindu pilgrims on a train near Godhra - a deeply callous act which unleashed a round of reprisals and counter-reprisals. This chain of events has generated considerable soul-searching in India itself, a country founded on the rule of law and secular democracy, with accusations that the State authorities did not react quickly enough to the scale of events.
No system of government is perfect, but since the army was called in, 30 thousand arrests have been made, with 80% of those arrested being Hindus. In addition, it is significant that the violence did not spread to other parts of India and large areas of Gujerat itself remained calm. In the Indian Parliament, the government accepted the Congress Party opposition's motion as the basis for discussion with cross-party support, reaffirming its belief in democratic pluralism and respect for minorities in a giant country of over a billion people of diverse backgrounds and race, and the independent Justice Verma commission is now reporting back to the government.
Clearly lessons have to be learned, but we should not forget that India is currently reeling from a series of atrocious terrorist attacks by Islamic Jihadi extremists - most recently the killing of 30 people, including women and children, and scores of wounded on the outskirts of Jammu. This attack makes the dangerous threat of war more likely between nuclear-armed India and Pakistan, a country which regrettably and, until recently, actively supported Islamic terrorists.
The international community must urgently do everything possible to prevent any further escalation of violence which might threaten global peace.
Mr President, the atmosphere of conflict between religions, ethnicities and civilisations, which is worsening across the world, and in particular in India, is concerning.
The influence of events in building tension in that atmosphere is also very concerning, as it shows that this is not an entirely spontaneous phenomenon or simply the result of clashes, but that in many cases it is being orchestrated to hide the real social problems affecting people. We have to take account of the atmosphere of high tension and violence that we are experiencing and which I believe has increased since 11 September, and the supposed clash of civilisations, with the war in Afghanistan and everything that goes with it, because that shows that we are seeing the consequences of the process that we call 'globalisation', which is gradually increasing inequalities and tension, and as a result, confrontations arise between communities.
I therefore think that the European Union should, as the Commissioner said, pay attention to these phenomena and increase its efforts, not only looking to the places concerned but also to the United Nations in order to deal with all aspects of the problem. These types of acts are going to increase and we, the European Union, as an international body, have a great responsibility and the capacity to act, not only with financial aid, but, as I said earlier, by changing the effects and the process of globalisation, which is affecting so many peoples across the world.
Mr President, the violence between the different population groups in India cannot remain undiscussed. Needless to say, this is a very important matter that has to be considered in the light of the significance that India represents, not only in Asia, but also in the rest of the world. After all, we should not forget that India is not only a superpower that has great economic potential, it is also a country that has nuclear capacity. All credit to the common resolution for not having succumbed to radical opinions. After all, it should be clear to everyone that India is certainly not experiencing a clash of civilisations. It should be emphasised that Muslims have largely been integrated in Indian society. A concrete example of this so-called multicultural society is the fact that Muslims occupy high government offices. This, however, does not detract from the fact that I deeply regret what happened in Gujarat. I would, however, note that the incidents in Gujarat did not spread to the rest of India. This is, in my view, proof that the Hindu-Muslim coalition is still respecting democratic values. On the other hand, we need to be concerned about the increase in Muslim fundamentalism that is a daily occurrence in Kashmir. The day before yesterday, an attack on an Indian army camp claimed 9 victims. Extremist militia of Muslim activists who demand union with Pakistan are very active here. Last Tuesday, there were already 32 casualties in an Indian army camp too. This time, Indian women and children went into hiding. These incidents must, further to this resolution, also be brought to the attention of the international community. This tragic incident underlines once again the enormous threat which growing terrorism poses. I take the view that the European Union and the European Parliament have every interest in continuing the support India as a constitutional state, where Hindus and Muslims are treated equally, in their endeavours to respect the democratic principles.
Mr President, although I appear on the list as an author, my group is not a signatory to this joint resolution, although we are likely to support it.
As previous speakers have said, probably none of us in this Chamber would deny the devastating effects of religious extremism. In the case of Gujarat, as Mr Tannock mentioned, it is actually Hindu extremism. It was the action of those so-called "pilgrims" which resulted in an appalling massacre of 58 people. We have seen the fallout from that in what is euphemistically called "inter-communal violence".
The resolution states that whereas numerous independent inquiries by human rights organisations confirm that state officials and the police of Gujarat were involved in the clashes, this involvement runs deep. It is not just a question of a casual street brawl but orchestrated violence and intimidation over a sustained period.
The Human Rights Watch report states that the Gujarat Government chose to characterise the violence as a spontaneous reaction to the incidents at Godhra. Human Rights Watch findings and those of numerous Indian human rights and civil liberties organisations and most of the Indian press indicate that the attacks on Muslims throughout the state were planned well in advance of the Godhra incident and organised with extensive police participation and in close cooperation with officials of the BJP State Government.
On 3 April India's national Human Rights Commission released the preliminary findings of its report on the violence, a strong indictment of the failure of the Gujarat Government to contain the violence. The very authorities to whom people should have been able to look for protection were, in many cases, complicit in devastating attacks and increasing the level and ferocity of violence which makes every citizen feel threatened, whatever their religion or background.
There are now about 100 refugee camps organised by NGOs in the area. A mere handful see support from the government of Gujarat State. That authority has a responsibility for the wellbeing and care of these people now and in future.
The Indian Government has an overall responsibility to see that justice is done and that the instigators, organisers and perpetrators of this violence are brought to justice. They will also need to ensure that the police force in Gujarat is made to recognise that it owes a duty to all people who may be under threat or attack, not just their own.
Clear signals are needed from the government - indeed we have had some - that religious intolerance and incitement to religious hatred have no place in secular, democratic India. My group welcomes the ruling of the Indian Supreme Court in March this year banning any religious ceremonies at Ayodhya until the definite legal settlement of the case which we hope will be in the interests of a peaceful, long-term solution.
Mr President, first of all, I do not think this emergency resolution is the best way to help solve the still worrying situation in Gujarat, mainly because the violence seen in this state during recent months is a manifestation of an extremely complex phenomenon affecting the whole region and not just India. It involves social factors such as poverty, urban 'ghettoisation', some interference by organised crime with unknown links abroad, a certain inability of the political elite to mobilise people's energies around political ideals and the drift towards the religious sphere, especially through fundamentalist extremism.
It is, however, quite right that the European Parliament should feel concern for a case that has already cost the lives of a about thousand people - or even more, as estimates vary according to the source. This is not the time to analyse the episodes that gave rise to this violence, but it is worth pointing out that everything began with the fire in two train carriages on 27 February last, in which 58 people died, half of them women and children. Nothing can justify this kind of action, and the retaliations and revenge that followed cannot be justified at all, either. Godhra, it should be remembered, is a peripheral urban area with a high population density and a level of latent social conflict, where the forces of law and order generally find it difficult to act, apart from the possible involvement of members of the local police in one or other religious faction, according to the results of inquiries so far.
What is certain is that at first the forces of law and order did not succeed in putting an end to the violence. The matter was, however, taken up immediately by the democratic institutions of the Indian Union, namely the government, the opposition parties and parliament. I did in fact visit the Indian Parliament on the very days when this subject was discussed. Urgent measures were adopted not only on the government's own initiative but also because of strong pressure from the opposition and the Indian media. I must point out that stands adopted outside the Indian democratic system itself, however well intentioned they may be, sometimes end up being counterproductive in that they bolster nationalist and fundamentalist positions of various origins, Islamic or Hindu. In any case, on behalf of my group, I recommend adoption of this resolution without any changes, as we consider it well balanced.
Mr President, in the 1980s, there were violent clashes between Hindus and Sikhs, and in the early 1990s between Hindus and Muslims in Bombay and Uttar Pradesh. Now violence has erupted in Gujarat, where murders, massacres and burnings alive by both sides have claimed around 1500 victims since February this year.
The Hindu nationalist parties justify their radicalism by referring to the spread of Islam in neighbour states and its influence on India. The Indian Supreme Court's ruling of 13 March gives cause to hope that the violence will end. The Court ruled that the land on which Hindu fanatics tore down a mosque to build a temple in 1992 may not be handed over to the radical Hindu organisation WHP. Constitutional guarantees, such as the Muslim marriage law which upholds the traditions of Indian Muslims, are an expression of India's religious freedom and freedom of opinion.
Secularism is enshrined in the Preamble of the Constitution of India. Article 25, which guarantees the freedom to practise and propagate a religion, also imposes an obligation on the Indian State to protect all its citizens. The ideal of peaceful co-existence between different ethnic communities and cultures is upheld as a principle. The Indian Government has deployed a number of units of the army in an attempt to send out a clear signal to the world community that it is willing to end the violence. It has also offered the relatives of the victims the prospect of an aid package amounting to around EUR 35 million.
The international criticism of many of the completely inadequate measures taken to deal with the radical movements has been acknowledged by the Indian Justice Minister in recent days, especially since India signed international human rights agreements a long time ago. The PPE-DE Group believes that such insights should set a precedent.
Mr President, India is a State whose independence and foundation in the middle of the last century was possible based on a mass and globally respected social mobilisation, which was built on a doctrine of passive resistance as a political resource. Mahatma Gandhi led the Indians with a message of non violence, tolerance, and overcoming religious differences, in an epic campaign that has remained among the most symbolic victories of peaceful methods in politics, as it established the most populated democracy in the world and a society considered to be a model of co-existence of races, languages and, in short, of civilisations.
However, conflicts based on religious fanaticism have never stopped occurring in India. Although one of the most significant victims of those conflicts was Gandhi himself, the list continued with other assassinations, such as that of the Prime Minister Indira Gandhi, her son, also Prime Minister, and others. And as well as those people whom we know as important figures, thousands of innocent people have fallen victim to intransigence and fanaticism.
It is a paradox that it is precisely where the material and social needs are greatest that religious extremism and intolerance arises and builds up. We are talking about a country where the inequalities are devastating and where the physical environment and natural disasters often make life even more difficult for the people, and it is there that conflicts between the followers of majority beliefs and other smaller communities have permanently marked and tarnished the history of the greatest democracy in the world.
The international community must ask the Government of India to guarantee the safety of its people with the same amount of effort that it is making with other challenges of development in which it is achieving significant success. The Indian Government must maintain its efforts by dedicating sufficient resources to enable people who have been displaced to return to their place of origin and to re-establish harmony in Gujarat and other areas affected by the recent clashes that led to our debate, and they must also purge the cases of collusion by the security forces in episodes of religious and political violence.
The European Union must support these efforts and urgently send as much aid as possible to the area.
Commissioner, ladies and gentlemen, I think, as many of you have pointed out, that current events in India are partly the result of the wind which Europe and the West have sown in a good part of the world over the last forty years. It is hardly surprising then that we are now reaping a hurricane.
These unbelievable and, as Mrs Lambert has just demonstrated, logical reversals are the same as those which we - or rather you - applied to Palestine: the fact that Mr Sharon visited the esplanade of the mosques or Temple Mount was justification enough for attacks by suicide bombers who are in fact nothing less than suicide murderers. Today, the fact that 60 pilgrims were burnt is justification and excuse enough for the violence unleashed on them by the Muslims.
I think that all this is the result of this inability, this democratic relativism spreading throughout Europe which prevents us from getting to the root of problems, which prevents us from remembering that, with 1 billion inhabitants, India is the largest democracy in the world, which prevents us from realising that, by going to Beijing rather than to Delhi, we are encouraging dictatorship, that by supplying arms to Pakistan for 40, maybe 50 years, we are strengthening the dictatorship, that by doing what we have done to the Taliban regime or by not doing what we should have done, we generated a tragedy in Afghanistan, especially for its women.
This has slowly been building up to the events we are witnessing today and I think that, even if we can reproach the Indian authorities on a number of counts, we need to get beyond these reproaches. I think we also need to look at the exemplary manner in which this huge country has reacted; federal armed forces have been sent to Gujarat, a committee of inquiry has been set up and recourse has been taken to the Supreme Court, all fundamental reactions on the part of India despite its development problems.
I think that if there is a problem, Mr Marset Campos, it is not globalisation but the lack of globalisation. There is still a special unit within the Commission - I do not know if Commissioner Nielson can confirm this - which ensures that Indian textiles do not enter the territory of the European Union. Now, as everyone knows, textiles are one of the sectors around which India can develop and create a stronger economy. Over the last ten years, since globalisation began, India has had a rate of growth of 6 to 7%. That was certainly not the case before globalisation.
So long live globalisation, but long live globalisation in both directions! We cannot expect to keep on exporting our products to India while stopping imports of Indian products into our countries. This is how to achieve development, this is how to strengthen democracy in India and perhaps also closer to home.
Mr President, the Commission very much shares the honourable Members' preoccupation with the continued violence in the Indian State of Gujarat, a situation that gives serious cause for concern on humanitarian grounds.
Like the diplomatic missions of several Member States, the Commission Delegation in New Delhi sent a fact-finding mission to Gujarat to assess the situation on the ground. The Commission has a significant cooperation programme in Gujarat of more than EUR 100 million. I was there in January meeting the state government, inspecting the devastation after the earthquake a year before and trying to accelerate our reconstruction activities.
The mission I am talking about was different and more problematical because of its background, but it was necessary to send a mission to Gujarat to assess whether the riots had implications for the principles on which our cooperation is based, including respect for human rights and democracy and the rule of law.
The findings were deeply worrying. Violence was not only widespread, but in many cases extreme brutality was used. Unofficial figures set the death toll at 2000, most of them Muslims. The mission also heard accusations from the Indian media and the Indian Human Rights Commission that the Gujarat state authorities had been complacent in their handling of the Hindu rioters.
In line with India's healthy and vigorous democratic tradition, a lively debate has been going on in the country about the consequences of the events in Gujarat and the responsibilities of the government at state and national level. I am confident that India's commitment to democracy and the rule of law will ensure that those who were responsible for these atrocities will be held to account, and that the victims will be provided with relief. The central government and the state government have already taken steps in this direction.
Both in Delhi and in Madrid, the EU troika has raised our concerns about the crisis with the Government of India, and the Commission has participated in these démarches. From a humanitarian point of view, the Commission is currently examining the possibility of giving humanitarian assistance to the victims of the riots through ECHO. A decision on this is expected within the next two weeks. The honourable Members will, of course, be informed immediately.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
Mr Van Orden, Mr Deva, Mr Parish, Mrs Foster, Mrs Banotti, Mr Corrie, Mr Gahler, Mrs Korhola, Mr Lehne, Mrs Maij-Weggen and Mr Sacrédeus, on behalf of the PPE-DE Group, Mr Andrews, on behalf of the UEN Group, Mr Belder, on behalf of the EDD Group, on the situation in Zimbabwe (B5-0286/2002);
Mr Sjöstedt, Mr Seppänen and Mrs Frahm, on behalf of the GUE/NGL Group, on the situation in Zimbabwe (B5-0295/2002);
Mrs Maes, Mrs Isler Béguin and Mrs Lucas, on behalf of the Verts/ALE Group, on the situation in Zimbabwe (B5-0300/2002);
Mr Van den Bos, on behalf of the ELDR Group, on the situation in Zimbabwe (B5-0303/2002);
Mr President, ladies and gentlemen, unfortunately, the negative developments in Zimbabwe are in inverse proportion to the degree of international attention focussed on this country since the rigged presidential elections in March. One of the most dramatic outcomes, for example, are the growing food shortages which, as Commissioner Nielson has already mentioned in another context, are largely man-made, namely by the Mugabe regime itself. We have received reports that around 50 000 people in Zimbabwe have fled their homes as a result of repression and violence at the hands of Mugabe's troops, and we receive daily reports of farm lootings, while Zimbabwe's leadership is blatantly enriching itself by confiscating private property while it can still get away with it.
However, I would also like to draw your attention to another quite scandalous aspect, namely the Council's response to the situation. Yesterday I received a reply to an application for information from the Council. I asked for an update on the targeted sanctions applied against certain persons. I wanted to find out about the situation regarding the refusal to grant them visas. In reply, I was told this was a matter for the Member States. In other words, I could have just asked the others this time.
Apart from that, the question which really arises is this: what are the Council's motives concerning these measures in a country which - as Commissioner Patten said at a Committee meeting - is in freefall? How has the Council managed to achieve a situation in which a country which is in freefall has vanished completely from its operational agenda?
It was postponed in April, and a more comprehensive decision in May was also postponed because the high level troika had not yet departed. It is now due to leave on Sunday. The really lamentable aspect of this state of affairs are the attempts by France, Belgium and the Presidency itself to water down the troika's terms of reference in advance of the visit. In light of the situation in the country, this is really quite incredible. There is already talk of resuming cooperation, even though no evaluation of the measures we have taken has yet been carried out.
I really do ask myself what else has to befall the country to raise the Council's awareness of its responsibilities in this context once more. I hope, at least, that the European Union troika, which will visit the region from Sunday to confer with SADAC countries on possible courses of action in response to the Zimbabwean crisis, will hear first-hand, at least in one of Zimbabwe's neighbours, about the dramatic worsening of the situation in Zimbabwe from diplomats posted in Harare.
As the European Parliament, we cannot accept the Council's attempts to play down such an urgent issue in southern Africa in this way, and, above all, that it is not prepared to make these developments in Zimbabwe a test case for the new African development programme, for example. These are the things we should definitely be demanding.
Mr President, once again we find ourselves discussing Zimbabwe, and the 64-thousand-dollar question is: what will actually work? We have already adopted several resolutions on Zimbabwe in this House. The Commonwealth has condemned the country. So has the ACS-EU meeting. What else could we do, in fact? Despite everything, the pillaging and killing simply continue. Mugabe appears to be unassailable. In addition, a large-scale famine is threatening to erupt. It is, of course, extremely difficult to deny hungry people food. I think food should always be provided, no matter what. But is there no way we can bring Mugabe to his senses? Another way that could still be tried is to apply pressure on the SADEC member states around Zimbabwe, and on South Africa, in particular. In my view, that country could have a great impact, and if that country takes the new programme for African development, the Nepad programme, seriously, then South Africa too should make more of an effort if it wants to count on aid from the European Union for this important economic programme for Africa.
There may also be another way. We have already spoken in previous resolutions about maligning sanctions. Would it not be possible for the European Commission to take stock of all the property owned by the leaders of Zimbabwe in Europe? How was it acquired? When? Where did the money come from? In most cases, land registry offices in Europe, and in Africa, are public, although it will be difficult in Africa. Why does the Commission not set itself the task of mounting an inquiry into this and to publish the findings via the BBC and whatever other stations are listened to in Africa. We will then be able to apply a little more pressure and bring shame on the leaders.
The Commission shares the concern about Zimbabwe following the presidential elections, in terms of the legitimacy of the present government, the issue of freedom of the press, continued violence, the economic crisis and the associated food shortages.
It is clear that the election results did not reflect the will of the people of Zimbabwe. The process leading up to the elections, as well as the conduct of the elections, were characterised by deliberate attempts by the authorities to prevent free and fair elections.
We are particularly concerned about the continued violence and repression prevailing in Zimbabwe, the crushing of the opposition, civil society and the independent press. Putting an end to violence and the resolution of the political conflict through negotiation is the highest priority. Only with a degree of social peace can the rule of law be re-established, and, with it, the impartiality of state institutions, such as the security forces.
The EU has applied targeted sanctions against members of the ruling party and a moratorium on bilateral ministerial contacts. It is possible that the Council may decide to further extend sanctions in view of the stalemate and lack of progress in inter-party dialogue and the continued repression and violence we see in Zimbabwe.
I would like to underline that the situation in Zimbabwe has now become a very real emergency, and is likely to become a protracted one.
We have anticipated humanitarian needs and are addressing food shortages and the needs of refugees and internally-displaced people. EUR 18 million is available to cover immediate needs. This figure is not fixed, but it reflects the needs assessment we have made so far. This is the way we normally do things. We have to ensure that this is the basis of our decisions. These funds will be managed by the World Food Programme and by different NGOs, reflecting the need to avoid political games.
Although prepared to make a major effort to assist the population, we are fully aware of reports pointing to the government of Zimbabwe's use of the food crisis for political purposes. In our contacts with the Zimbabwean authorities we have systematically stressed that all of those affected by a humanitarian emergency need to be assisted, regardless of their political conviction, and reiterated the need for non-partisan food distribution. Unfortunately, about 18 months ago, one of our attempts to distribute food in an even-handed way was disrupted by violence.
Moreover, we have emphasised that in Zimbabwe - once a food-exporting country - the present food shortages are mainly the product of misguided policies and only partly the result of drought. The drought problem is, however, a regional problem and has the negative effect of making it more difficult to buy food in the region in order to assist Zimbabwe. Thus, things are more complicated because of the drought, but the real problems we are faced with in Zimbabwe do not basically stem from the drought but are a product of misguided policies.
We believe that the international community should follow the situation very closely. A European Union Troika visit to the SADC region will take place next week to confer with SADC countries in looking for courses of action, and to support regional efforts to broker a negotiated political settlement in the internal Zimbabwean crisis. We hope to initiate a real dialogue on Zimbabwe and to promote coordination between the EU and the SADC region. In fact, we managed to establish a close political dialogue with the SADC region at political level during the difficult months - winter and early spring - this year, but we need to move that discussion further in order to try to create a positive influence on the situation in Zimbabwe.
As to Mr Mulder's suggestion of doing something about the assets in Europe of leaders of Zimbabwe, we have not been very good at delivering on the justified, legitimate demand from Nigeria to identify and retrieve the money that was stolen by the previous military government. Some progress has been made, fortunately, with a number of court rulings and this is important. I mention it to illustrate the difficulty of simply delivering something like this, but it is an area that needs to be investigated.
We have a question of extraterritoriality to discuss with these kinds of sanctions, and this is not very easy. There are important principles at stake in those decisions and discussions. So, much as I welcome the thrust and the direction of the thinking in Mr Mulder's contribution, we have to be careful about what we do.
Mr President, I am grateful for the answer of the Commissioner. I think there is a bit of a difference from the situation in Nigeria because, as far as I recall from the newspapers, this mainly concerned bank accounts in Switzerland and some money was recovered there. But I am mainly thinking about physical properties in countries of the European Union, and probably also in the United States.
Investigations could probably be made into what has been purchased in the last two years or so, and that could be recovered and this fact made public. Then the people in Zimbabwe could ask themselves: Where did the money come from? How were they able to do that? All those things in Europe are completely public and it just requires an official of the Commission to look into it and do some studies on it and then publish it.
Mr President, I have another brief question for the Commissioner: is the Commission prepared to lobby actively to persuade the Council that the terms of reference of this high level troika which is due to visit southern Africa must not be watered down and restricted, but that the discussions and negotiations with Zimbabwe's neighbours in the region must genuinely reflect the gravity of the situation?
Mr President, I can say to Mr Gahler that a troika is one thing, but we, in the Commission are in an ongoing, quite intimate dialogue with governments in the whole region, with or without troikas. We talk on the phone, we also meet informally, and I see this troika mission, because of its timing and visibility, as a way of clarifying the seriousness of the moment. It is also a good signal to our partners in the SADC region that we want to build further and, in a more systematic manner, have an ongoing, very direct exchange of views on problems of this character. But we have to do it a manner which gives them confidence to get into dialogue with us.
That is how it has to be done. In no circumstances will we limit the terms of reference because this whole matter, this whole discussion, is part of an ongoing political dialogue with the region.
To Mr Mulder; yes, it sounds easy as you put it, and that would be the case if we could be sure that the correct names are put in the register of real estate. That may not be the case. So, to produce something that really is relevant is more demanding than you suggest. I come back to the advice in the investigation done by the journalists in the Watergate case - "follow the money" I think that it makes sense to try to pursue that track.
Thank you, Commissioner.
The debate is closed.
The vote will take place today at 5.30 p.m.
(The sitting was suspended at 5.20 p.m. and resumed at 5.30 p.m.)
Mr President, this afternoon, the debate was suspended twice for more than a quarter of an hour, firstly before the topical and urgent debate, and then again after that debate. I just wanted to say this: I would ask that in future, whenever this occurs on a Thursday afternoon, the Sittings Service should amend the timetable by automatically adding an extra 20 minutes. If it were to allocate 20 minutes more speaking time than before, this would work out exactly. If, for once, everyone who was supposed to speak were actually here, as I would hope, the worst that could happen would be that the vote would take place at 5.45 p.m. instead of 5.30 p.m. Until now, we have voted at 6.30 p.m. anyway. I would be very grateful to you, Mr President, if you would tell the Sittings Service that they can be a bit more generous in their timetabling. I was cut off relatively promptly by the previous President twice this afternoon. I respect that, but in such instances, there should not be any gaps in the programme later.
Thank you, Mr Posselt, for your comment which, I can assure you I have already noted and shall pass on.
Mr President, when I was thinking about what I was going to say in my explanation of vote on this report, being the elected representative of pensioners, I was concerned that I might be a little biased towards pensioners and the elderly in my explanations of vote. I therefore decided to ask the youngest Member of the House for advice, and the youngest Member currently present in the House is Mrs Kauppi, who, by coincidence, is sitting near me, and she replied: 'In my opinion, you should vote for the motion so that United Nations policies helping pensioners and the elderly throughout the world can be better coordinated world-wide'.
If such a young Member is speaking up on behalf of the elderly, it means that we are all, irrespective of our age, very concerned that pensioners and elderly people throughout the world should receive increasingly more help. Therefore, I can only hope that, in future, the European Union will send a single representative to the United Nations, and I hope that this representative will be the young Mrs Kauppi, who has shown both the Pensioners' Party and all the parties represented in this Parliamentary House in Strasbourg that she cares deeply about elderly people.
I declare the session of the European Parliament adjourned.